Exhibit 10.01

Execution Copy

AMENDED AND RESTATED

CREDIT AGREEMENT

By and Between

WEST RECEIVABLES PURCHASING, LLC,

as Borrower,

and

TOGM, LLC,

as Lender,

Dated as of April 30, 2009

Effective as of December 30, 2008



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

                  Page ARTICLE I   DEFINITIONS    1             Section 1.1  
Definitions    1 ARTICLE II   LOAN FACILITIES    10             Section 2.1  
Loans to Purchase Asset Pools    10             Section 2.2   Obligation to
Repay Loans; Issuance of Notes    12             Section 2.3   Interest on Loans
   13             Section 2.4   Computation and Payment of Interest on Loans   
13             Section 2.5   Payment of Principal and Interest on Loans    14
            Section 2.6   Transfer or Assignment of Loans    14
            Section 2.7   Collection and Deposit of Asset Series Proceeds    14
            Section 2.8   Distribution of Asset Series Proceeds    15
            Section 2.9   75% Test    16 ARTICLE III   COLLATERAL FOR LOANS;
CUSTODY, SERVICING AND COLLECTIONS    18             Section 3.1   Pledge of
Asset Pool Collateral    18             Section 3.2   Perfection of Security
Interests in Personal Property Collateral    18             Section 3.3  
Servicing of Assets    18             Section 3.4   Authority to Settle or Sell
Loan Collateral    18             Section 3.5   Exchange of Assets with Asset
Pool Sellers    20 ARTICLE IV   CONDITIONS OF LENDING    20             Section
4.1   Conditions Precedent to the Initial Loan    20             Section 4.2  
Conditions Precedent to Each Loan    21             Section 4.3  
Representations and Warranties Upon Making a Loan    22 ARTICLE V  
REPRESENTATIONS AND WARRANTIES    23             Section 5.1   Existence and
Power; Name; Chief Executive Office    23             Section 5.2  
Authorization for Borrowings; No Conflict as to Law or Agreements    23
            Section 5.3   Legal Agreements    23             Section 5.4  
Subsidiaries    23             Section 5.5   Financial Condition; No Adverse
Change    23             Section 5.6   Litigation    24

 

i



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

             Page             Section 5.7   Taxes    24             Section 5.8
  Title and Liens    24             Section 5.9   Plans    24
            Section 5.10   Default    24             Section 5.11   Submissions
to Lender    24 ARTICLE VI   AFFIRMATIVE COVENANTS OF THE BORROWER    26
            Section 6.1   Reporting Requirements    26             Section 6.2  
Books and Records; Inspection and Examination; Verification of Collection
Activity    27             Section 6.3   Compliance with Laws    27
            Section 6.4   Payment of Taxes and Other Claims    27
            Section 6.5   Maintenance of Properties    27             Section
6.6   Preservation of Legal Existence    27             Section 6.7   Special
Purpose Entity    28             Section 6.8   Arms-Length Transactions    28
            Section 6.9   Purchase Agreements    28             Section 6.10  
Right of Lender to Place a Sampling of Assets with Independent Servicer    29
ARTICLE VII   NEGATIVE COVENANTS    29             Section 7.1   Liens    29
            Section 7.2   Sale or Transfer of Assets; Suspension of Business
Operations    29             Section 7.3   Consolidation and Merger; Asset
Acquisitions    29             Section 7.4   Accounting    29
            Section 7.5   Modification or Termination of Agreements    29
            Section 7.6   No Commissions or Rebates on Dispositions or
Collections    29 ARTICLE VIII   EVENTS OF DEFAULT; RIGHTS AND REMEDIES    30
            Section 8.1   Loan Series Events of Default    30
            Section 8.2   Facility Events of Default    31             Section
8.3   Rights and Remedies Upon the Occurrence of a Loan Series Event of Default
   32

 

ii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

             Page             Section 8.4   Rights and Remedies Upon the
Occurrence of a Facility Event of Default    33             Section 8.5  
Application of Asset Proceeds upon the Occurrence of a Loan Series Event of
Default    34             Section 8.6   Application of Asset Proceeds in the
Event of Acceleration by the Lender or upon the Occurrence of a Facility Event
of Default under Section 8.2(b)    34             Section 8.7   Borrower Cure   
35 ARTICLE IX   MISCELLANEOUS    35             Section 9.1   No Waiver;
Cumulative Remedies    35             Section 9.2   Amendments, Requested
Waivers, Etc    35             Section 9.3   Severability Clause    35
            Section 9.4   Notices    35             Section 9.5   Reimbursement
of the Lender’s Costs and Expenses    37             Section 9.6   Indemnity   
37             Section 9.7   Execution in Counterparts    38             Section
9.8   Governing Law; Jurisdiction; Waiver of Jury Trial    38
            Section 9.9   Integration    38             Section 9.10   Agreement
Effectiveness    39             Section 9.11   Headings Descriptive    39
            Section 9.12   Assignment    39             Section 9.13   Advice
from Independent Counsel    39             Section 9.14   Judicial
Interpretation    39             Section 9.15   Use of Lender’s Name    39
            Section 9.16   Confidentiality of Information    40
            Section 9.17   Effective Date    40

 

EXHIBITS       Exhibit A    Borrowing Request and Acceptance    Addendum I   
Purchase Agreement    Addendum II    Computation of Estimated Total Cost   
Addendum III    Bid Package    Addendum IV    Asset Pool Information   

 

iii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page

Addendum V

   Asset Series Information   

Exhibit B

   Promissory Note   

Exhibit C

   Promissory Note   

 

iv



--------------------------------------------------------------------------------

AMENDED AND RESTATED CREDIT AGREEMENT

This Amended and Restated Credit Agreement (this “Agreement”) is made as of
April 30, 2009, by and between WEST RECEIVABLES PURCHASING, LLC, a Nevada
limited liability company (the “Borrower”), and TOGM, LLC, a Nebraska limited
liability company (the “Lender”).

Recitals

WHEREAS, the Borrower may from time to time wish to purchase a pool or pools of
assets, which assets include charged off credit card accounts and other
delinquent or deficiency consumer obligations.

WHEREAS, the Borrower has requested that the Lender consider making loans to the
Borrower from time to time to finance a portion of the purchase price to be paid
by the Borrower for such pools of accounts.

WHEREAS, the Borrower and Lender previously entered into a Credit Agreement
dated as of May 21, 2008 (the “Original Credit Agreement”) pursuant to which the
Lender agreed to consider making such financing available to the Borrower
pursuant to the terms and subject to the conditions set forth therein.

WHEREAS, the Borrower and Lender have agreed to amend and restate the Original
Credit Agreement to provide the terms upon which the Lender has agreed to
consider making additional financing available to the Borrower.

NOW, THEREFORE, in consideration of the premises and the mutual covenants and
agreements hereinafter set forth, the Lender and the Borrower hereby agree as
follows:

ARTICLE I

DEFINITIONS

Section 1.1 Definitions. For all purposes of this Agreement, except as otherwise
expressly provided or unless the context otherwise requires:

(a) the terms defined in the preamble hereto have the meanings therein assigned
to them;

(b) the terms defined in this Article have the meanings assigned to them in this
Article, and include the plural as well as the singular;

(c) all accounting terms not otherwise defined herein have the meanings assigned
to them in accordance with GAAP; and

(d) all accounting terms, unless otherwise specified, shall be deemed to refer
to Persons and their subsidiaries on a consolidated basis in accordance with
GAAP.



--------------------------------------------------------------------------------

“Accepted Borrowing Request” shall have the meaning set forth in Section 2.1(b).

“Account” means an obligation of an Obligor to pay money, whether under a credit
card arrangement, open account balance, installment sales or payment agreement,
deferred payment contract or any other arrangement whatsoever, as set forth and
described in a Purchase Agreement, and all unpaid balances due from the Obligors
with respect to such obligations, together with all documents evidencing such
Obligors’ agreement to make payment of such unpaid balances, including without
limitation each credit card application or agreement, and each promissory note,
loan agreement, receivable, chattel paper, payment agreement, contract,
installment sales agreement or other obligation or promise to pay of an Obligor,
all as described and referred to in a Purchase Agreement.

“Advanced Court Costs” means, with respect to any given Account, the filing fees
and service of process costs advanced by the Servicer from its own funds in
connection with the commencement of a collection action with respect to such
Account.

“Affiliated Party” shall mean, with respect to a Person, another Person that is
controlled by, or under common control or ownership with such Person; provided
that, for purposes of this Agreement, Lender and its Affiliated Parties shall
not be considered Affiliated Parties of West Corporation or any of its direct or
indirect subsidiaries.

“Agreement” means this Credit Agreement and all exhibits, amendments and
supplements hereto.

“Asset” shall mean, with respect to an Asset Pool, each Account and any property
or other right obtained by the Borrower in connection with collection of any
such Account or in substitution therefor, all of which constituting a part of
the Asset Pool into which such Account was initially delivered.

“Asset Pool” shall mean all Accounts and other Assets described in a Borrowing
Request or an Accepted Borrowing Request, as the context may require, together
with (a) each and every Asset obtained in replacement or satisfaction of or
substitution for, any such Account so purchased, (b) each and every item of
property obtained by the Borrower as a result of its collection activities with
respect to any such Account, (c) each and every item of collateral or security,
including all security interests, liens, guarantees and other interests securing
payment of any Account, and all other rights and interests of the Borrower with
respect to each Account, (d) each judgment rendered against an Obligor in
respect of an Account, together with all lien rights related thereto, (e) Asset
Proceeds derived from or paid or payable with respect thereto, together with any
and all earnings thereon and (f) each and every other right, claim and interest
associated therewith; it being understood that unless otherwise agreed by
Borrower and Lender, it is the intent that the Asset Pools financed hereunder
shall meet the criteria set forth on Schedule 1.1 attached hereto.

“Asset Pool Contribution” shall mean, with respect to each Asset Pool, that
portion of the Total Cost of such Asset Pool not funded with proceeds of a Loan.
The term Asset Pool Contribution also includes all contributions previously made
by Borrower as Asset Pool Equity Contributions prior to the date of this
Agreement.

 

2



--------------------------------------------------------------------------------

“Asset Pool Equity Contribution” shall mean, with respect to each Asset Pool,
that portion of the Total Cost of such Asset Pool not funded with proceeds of a
Loan, which, unless otherwise approved by the Lender in an Approved Borrowing
Request or otherwise approved in writing, shall in no event be less than thirty
percent (30%) of such Total Cost for any Asset Pool funded with proceeds of a
Loan after the date hereof.

“Asset Pool Seller” shall mean, with respect to an Asset Pool, the party
described in an Accepted Borrowing Request which has agreed to sell a specified
Asset Pool to the Borrower pursuant to the terms and conditions of a Purchase
Agreement.

“Asset Proceeds” shall mean, with respect to an Asset, any and all payments,
revenues, income, receipts, collections, recoveries and other proceeds or assets
received net of identified non-sufficient funds with respect to such Asset,
including (without limitation) (a) payments of principal, interest, fees, late
charges, insufficient funds charges, guaranty payments and any interest thereon,
credit insurance payments and other cash receipts on account of such Asset,
(b) interest earned on such Asset in a Collateral Account or any other account
created in connection herewith, (c) court-awarded legal fees and expenses,
court-awarded reimbursements of fees, costs and expenses, (d) legal fees, credit
insurance costs, guaranty fees and other amounts recovered on account of such
Asset, to the extent the obligation giving rise thereto has previously been paid
or is otherwise not due and payable with any such receipts and (e) settlements,
compromises, liquidations, foreclosure proceeds, dispositions, sales, transfers
or other proceeds, whether cash or otherwise, received as a result of or in any
way in connection with collection activities related to such Asset or in
connection with the sale, transfer or disposition of such Asset and
(f) payments, fees, rebates, refunds, commissions, kickbacks, rakeoffs,
discounts, deductions, whether cash or otherwise, received by Borrower, or any
Affiliated Party, as a result of or in any way in connection with collection
activities related to such Asset or in connection with the sale, disposition or
transfer of such Asset.

“Asset Series” shall have the meaning given in Section 2.1(d).

“Asset Series Equity Contribution” shall mean, with respect to an Asset Series,
the sum of the Asset Pool Equity Contributions made by the Borrower in
connection with the purchase of the Asset Pools included in such Asset Series.

“Asset Series Proceeds” shall mean for an Asset Series, all Asset Proceeds from
all Asset Pools in the Asset Series.

“Bad Faith” shall mean, as applied to any action, representation or warranty
hereunder or in any Loan Document, the taking of such action or the giving of
such representation or warranty other than in Good Faith.

“Base Rate” shall mean the rate of interest published from time to time as the
“prime rate” in the Wall Street Journal under the heading Money Rates, with each
change in the base rate becoming effective on the corresponding day any change
in such “prime rate” is so published; provided, however, that (i) if more than
one such “prime rate” is published therein, the base rate shall be the highest
such rate and (ii) if the “prime rate” is no longer published therein, the base
rate shall be a substantially comparable index selected by the Lender in its
reasonable discretion.

 

3



--------------------------------------------------------------------------------

“Borrower” shall have the meaning specified in the preamble.

“Borrowing Date” shall have the meaning specified in Section 2.1(c).

“Borrowing Request” shall have the meaning set forth in Section 2.1(a).

“Bulk Transfer” shall have the meaning set forth in Section 3.4(b).

“Business Day” shall mean any day other than (a) a Saturday or Sunday and (b) a
day on which banking institutions in the states of Nevada or Nebraska are
authorized or obligated by law, executive order or governmental decree to be
closed.

“Change of Control” shall mean, except as otherwise permitted by the Operating
Agreement, (a) any event, circumstance or occurrence that results in West
Corporation, a Delaware corporation, holding and owning, directly or indirectly,
less than seventy-five percent (75%) of the issued and outstanding equity
interests in West Receivable; (b) any event, circumstance or occurrence that
results in West Receivable or an Affiliated Party of West Corporation directly
or indirectly owning less than seventy-five percent (75%) of the Servicer; or
(c) any event, circumstance or occurrence that results in West Receivable or an
Affiliated Party of West Corporation directly or indirectly owning less than
seventy percent (70%) of the Borrower except as permitted by the Operating
Agreement.

“Collateral Account” shall have the meaning set forth in Section 2.7.

“Collateral Account Agreement” shall mean the Blocked Account Control Agreement
dated as of May 21, 2008 by and among the Borrower, the Lender and the
Collateral Agent as to the deposit of Asset Pool Proceeds to one or more
Collateral Accounts.

“Collateral Agent” shall initially mean U.S. Bank National Association, and if
thereafter replaced, shall mean any replacement or permitted successor or
assignee thereof pursuant to the Collateral Account Agreement.

“Collection Period” shall mean, with respect to an Asset Series, a period
commencing on the initial Borrowing Date for the initial Loan related to such
Asset Series and continuing through and including the last day of the month in
which such initial Borrowing Date occurred, and thereafter each period
commencing on the first day of a calendar month (or, if otherwise designated by
Borrower as contemplated below, the first day following the end of the last
Collection Period) and continuing through the last day of such calendar month
(unless otherwise agreed to in writing by the Lender and the Borrower, or
continuing for a period ending prior to the last day of such calendar month as
may be designated by Borrower, provided that the end of such period is followed
by a corresponding Distribution Date designated by Borrower pursuant to this
Agreement) until all Assets constituting a part of such Asset Series have been
collected, sold, abandoned or otherwise disposed of to the satisfaction of the
Borrower and the Lender.

“Court Awarded Advanced Costs” shall mean, with respect to any given Account,
the court awarded filing fees and service

 

4



--------------------------------------------------------------------------------

of process costs collected with respect to such Account, which filing fees and
service of process costs, when incurred, had constituted Advanced Court Costs
with respect to which Servicer has been reimbursed pursuant to Section 2.7,
Section 2.8 and/or Section 8.6(b). For any given Account, upon the court
awarding filing fees and service of process costs, such court awarded filing
fees and service of process costs shall be deemed to be the amounts collected
first in respect of such Account, prior to any collections on any other
obligation due in respect of such Account.

“Default” shall mean a Loan Series Default or a Facility Default, as applicable.

“Distribution Date” shall mean, with respect to each Note in an Asset Series,
the Loan Maturity Date and the thirteenth (13th) day of each month (unless
otherwise agreed in writing by the Lender and the Borrower) commencing on the
first such specified day following the Borrowing Date for the initial Loan in
the Loan Series related to such Asset Series and continuing thereafter until the
date all Assets constituting a part of such Asset Series have been collected,
sold, abandoned or otherwise disposed of to the satisfaction of the Borrower and
the Lender; provided, that, if any Distribution Date will occur on a day which
is not a Business Day, such Distribution Date shall be the next succeeding
Business Day; and, provided further, in the sole discretion of Borrower,
Borrower may designate any other day as a Distribution Date (but in any event,
Borrower shall not make such designation more frequently than Borrower shall
have deposited Asset Series Proceeds pursuant to Section 2.7).

“Distribution Report” shall have the meaning set forth in Section 2.7.

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended.

“Externally Prepared Information” shall have the meaning specified in
Section 5.11.

“Event of Default” shall mean a Loan Series Event of Default or a Facility Event
of Default, as applicable.

“Facility Default” shall mean an event that, with giving of notice or passage of
the grace period (if any) or both, would constitute a Facility Event of Default.

“Facility Event of Default” shall have the meaning given in Section 8.2.

“Facility Termination Date” shall mean December 31, 2009, or such later date as
shall be mutually agreed between Borrower and Lender; it being understood that
neither Borrower nor Lender shall be under any obligation to extend the term
past December 31, 2009.

“Fixed Rate” shall mean an annual rate of interest equal to eight and one half
percent (8.5%) or such higher or lower rate as agreed to by the Lender and the
Borrower in an Accepted Borrowing Request.

“Floating Rate” shall mean an annual rate of interest equal to the sum of
(a) the Base Rate and (b) three and one-half percent (3.5%) or such higher or
lower rate as agreed to by the Lender and the Borrower in an Accepted Borrowing
Request.

 

5



--------------------------------------------------------------------------------

“GAAP” shall mean generally accepted accounting principles, consistently
applied.

“Good Faith” shall mean honesty in fact and the observance of reasonable
commercial standards of fair dealing in the trade.

“Indemnitees” shall have the meaning specified in Section 9.6.

“Interest Period” shall mean (a) initially, the period commencing on the
Borrowing Date with respect to a Loan and ending on (and including) the
thirteenth (13th) day of the following month, and (b) thereafter, each
successive period commencing on the date immediately succeeding the last day of
the next preceding Interest Period and ending on (and including) the thirteenth
(13th) day of the following calendar month (or such earlier date as may be
designated by Borrower as a Distribution Date pursuant to this Agreement),
provided, that:

(i) if any Interest Period will otherwise end on a day which is not a Business
Day, such Interest Period shall be extended to the next succeeding Business Day;
and

(ii) any Interest Period that would otherwise extend beyond the Loan Maturity
Date shall end on the Loan Maturity Date.

“Internally Prepared Information” shall have the meaning specified in
Section 5.11.

“Lender” shall have the meaning specified in the preamble.

“Lender Affiliate” shall mean any Person directly or indirectly controlling or
controlled by or under direct or common control with the Lender, including
without limitation, any material investor in the Lender and any investment pool
or fund now or hereafter existing that is controlled by or under common control
of the owner or one or more general partners or managing members of, or shares
the same management company with the Lender. For purposes of this definition,
“control” (including, with correlative meanings, the terms “controlling”,
“controlled by”, and “under common control with”), as used with respect to the
Lender, shall mean the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of the Lender,
whether through the ownership of voting securities, by agreement or otherwise.

“Loan” shall mean, with respect to an Asset Pool, the loan made by the Lender to
the Borrower pursuant to Section 2.1.

“Loan Collateral” shall mean, with respect to a Loan Series, all Assets of the
Borrower constituting a part of the Asset Series to which the Loan Series
relates, whether now owned or hereafter acquired, wherever located, howsoever
arising or created and whether now existing or hereafter arising, including
without limitation each and every Account and any and all liens, claims and
property securing payment of the indebtedness evidenced by any such Account (if
any), and all property realized, collected or

 

6



--------------------------------------------------------------------------------

obtained in connection with or as a result of collections made on account of any
such Account, and any and all Asset Series Proceeds paid or received with
respect thereto, whether deposited to or held in a Collateral Account or
otherwise, and all rights of the Borrower under each and every Purchase
Agreement related to such Loan Series or the Asset Series related thereto.

“Loan Costs” shall mean those out-of-pocket payments, costs and expenses paid or
incurred by the Lender pursuant to Section 9.5(b).

“Loan Documents” shall mean this Agreement, the Security Agreement, the
Collateral Account Agreement, the Servicing Agreement, the Accepted Borrowing
Requests, and, as and when issued, each Note and any other instrument, document
or agreement entered into by the Borrower or the Servicer for the benefit of the
Lender to evidence or secure any Loan, in each case as amended, supplemented or
modified with the consent of the Lender from time to time.

“Loan Maturity Date” shall mean, with respect to all of the Loans in a Loan
Series funded in any calendar month, twenty-four (24) months after the most
recently funded Loan in such calendar month or such later date as agreed to by
the Borrower and Lender with respect to a Loan; provided that if a later date is
proposed by either the Borrower or the Lender and is not agreed upon by the
recipient of such proposal within the time required pursuant to Section 2.1,
then the Loan Maturity Date for such Loan shall be thirty (30) months after the
most recently funded Loan in such calendar month.

“Loan Series” shall have the meaning given in Section 2.1(d).

“Loan Series Default” shall mean an event that, with giving of notice or passage
of the grace period (if any) or both, would constitute a Loan Series Event of
Default.

“Loan Series Event of Default” shall have the meaning given in Section 8.1.

“Material Adverse Effect” shall mean a material adverse effect on (i) the
financial condition, properties or operations of the Borrower, (ii) the ability
of the Borrower to perform its obligations under the Loan Documents, or
(iii) the validity or enforceability of any of the Loan Documents or the rights
or remedies of the Lender thereunder; it being agreed that, without limiting the
generality of the foregoing, an event resulting in a loss of 35% of the fair
market value of the Borrower shall constitute a “Material Adverse Effect”
hereunder.

“Maximum Monthly Amount” shall mean Three Million Dollars ($3,000,000) or such
greater amount as may be agreed upon between Borrower and Lender.

“Note” shall mean each promissory note of the Borrower payable to the order of
the Lender, as described in Section 2.2, including all consolidations,
replacements, extensions, restatements and substitutions therefor.

“Obligor” shall mean the customer, obligor, maker, borrower or other party
primarily obligated to pay an Account.

 

7



--------------------------------------------------------------------------------

“Obligations” shall mean, with respect to a Loan Series, the due and prompt
payment by the Borrower of each Note in a Loan Series, together with all
interest thereon and all other obligations of the Borrower to the Lender arising
hereunder or under any other Loan Document in connection with such Loan Series
or the related Asset Series.

“Operating Agreement” means the Operating Agreement of the Borrower of even date
herewith by and among West Receivable and the Lender.

“Organizational Documents” means with respect to any Person, as applicable, such
Person’s certificate of incorporation, articles of incorporation, by-laws,
certificate of formation, articles of organization, limited liability company
agreement, management agreement, operating agreement, shareholder agreement,
partnership agreement or similar document or agreement governing such Person’s
existence, organization or management or concerning disposition of ownership
interests of such Person or voting rights among such Person’s owners.

“Permitted Cure Funds” shall mean funds provided by an Affiliated Party, or, to
the extent such funds shall be invested as equity in the Borrower on or after
the initial occurrence of the applicable Default, by the Borrower, to the Lender
for purposes of curing a Default or Event of Default hereunder; provided, that,
any funds provided from any Asset, Asset Pool Proceeds or other asset of the
Borrower or where, as a result of the provision of such funds (or in connection
therewith), any Affiliated Party or any lender or other creditor of such
Affiliated Party receives any security or ownership interest in or to any Asset,
Asset Pool Proceeds or other asset of the Borrower, shall not constitute
Permitted Cure Funds.

“Permitted Contest” shall mean a contest with respect to the amount,
applicability or validity of any tax, assessment or other governmental charge
(or lien in connection therewith) in good faith and by appropriate proceedings
which during the pendency thereof prevents (a) the collection of, or realization
on any tax, assessment or other governmental charge (or any lien in connection
therewith) so contested, (b) the sale, forfeiture or loss of any Asset or any
part thereof, and (c) any interference with the collection or use of any Asset
or any portion thereof, and for which the Borrower has made adequate reserves
therefor in accordance with GAAP.

“Permitted Lien” shall mean (a) a lien for a tax, assessment or other
governmental charge (i) not yet due and payable, or (ii) which is being
contested by a Permitted Contest, or (b) covenants, restrictions, rights,
easements and minor irregularities in title which do not materially interfere
with the business or operations of the Borrower as presently conducted.

“Person” shall mean any individual, corporation, partnership, limited liability
company, joint venture, association, joint-stock company, trust, unincorporated
organization or government or any agency or political subdivision thereof.

“Plan” shall mean an employee benefit plan or other plan maintained for
employees and covered by Title IV of ERISA.

“Projections” shall have the meaning specified in Section 5.11.

“Purchase Agreement” shall mean the asset or account purchase and sale agreement
by and between the Borrower and an Asset Pool Seller pursuant to which such
Asset Pool Seller agrees to sell a specified Asset Pool to the Borrower for a
specified purchase price.

 

8



--------------------------------------------------------------------------------

“Purchase Expenses” shall mean, with respect to an Asset Pool, the lesser of
(a) the maximum estimated expenses to be incurred in connection with the
purchase of such Asset Pool, as set forth in the related Borrowing Request, or
(b) the sum of (i) any brokers’ fees incurred in connection with acquisition of
such Asset Pool, not to exceed one percent (1%) of the proposed purchase price
for such Asset Pool and (ii) the out-of-pocket legal costs and expenses incurred
by the Borrower and the Lender in connection with the negotiation, preparation
and consummation of the related Purchase Agreement, the closing of the purchase
by the Borrower of such Asset Pool and the making of the Loan related to such
Asset Pool; provided, however, without the Borrower’s written approval, the
maximum amount of such out-of-pocket legal costs and expenses incurred by Lender
which will qualify as “Purchase Expenses” shall not exceed $20,000 for the
initial Asset Pool purchased by the Borrower and $10,000 for each subsequent
Asset Pool, and (iii) out-of-pocket costs and expenses incurred by the Borrower
in connection with its due diligence investigation of such Asset Pool, but only
to the extent such costs and expenses have been included in a due diligence
budget submitted to and approved by the Lender in advance.

“Reportable Event” shall have the meaning assigned to that term in Title IV of
ERISA.

“Security Agreement” shall mean the Security Agreement from the Borrower to the
Lender pursuant to which the Borrower grants to the Lender a security interest
in, among other things, all Loan Collateral to secure payment of the Loans and
other obligations hereunder.

“Settlement” shall have the meaning set forth in Section 3.4(a).

“Servicer” shall mean West Asset Management, Inc., a Delaware corporation, an
Affiliated Party of West Corporation, and any replacement or permitted successor
or assign thereof pursuant to the terms and conditions of the Servicing
Agreement.

“Servicing Agreement” shall have the meaning set forth in Section 3.3.

“Servicing Plan” shall have the meaning set forth in Section 3.3.

“Servicing Fee” shall mean, with respect to an Asset Series, the fee payable to
the Servicer for services rendered in connection with collection of the Assets
constituting a part of such Asset Series, computed in accordance with the
Accepted Borrowing Requests for such Asset Series (customarily calculated as a
percentage of Asset Series Proceeds); provided, however, that (i) unless
otherwise approved in writing by the Lender (pursuant to an Approved Borrowing
Request or otherwise), the Servicing Fee shall not exceed forty percent (40%) of
the Asset Series Proceeds actually collected with respect to an Asset Series
during any given six (6) month period, (ii) no Servicing Fee shall be payable to
the Servicer in connection with any Asset Series Proceeds collected by an
independent thirty-party servicer as contemplated by Section 2.11 of the
Servicing Agreement, and (iii) solely for purposes of calculating the amount of
Servicing Fee payable to Servicer, the amount of Asset Series Proceeds deemed to
have been collected during such month shall exclude the Court Awarded Advanced
Costs collected during such month (which, for all other purposes, shall be
included in the Asset Series Proceeds for such month).

 

9



--------------------------------------------------------------------------------

“75% Test” shall have the meaning set forth in Section 2.10.

“75% Test Report” shall have the meaning set forth in Section 2.10.

“Total Cost” shall mean, with respect to an Asset Pool, an amount equal to the
sum of (a) the price actually paid by the Borrower to purchase such Asset Pool
pursuant to the related Purchase Agreement (which in no event shall be greater
than the purchase price (and closing adjustments) with respect thereto approved
by the Lender in the Accepted Borrowing Request for such Asset Pool) and (b) all
Purchase Expenses actually incurred by the Borrower or the Lender in connection
with consummation of such purchase by the Borrower, or making of the Loan to
finance such purchase.

“UCC” means the Uniform Commercial Code as in effect from time to time in
Nebraska or in any state whose laws are held to govern the creation, perfection
or foreclosure of any security interest granted pursuant to the Security
Agreement.

“West Receivable” means West Receivable Services, Inc., a Delaware Corporation.

ARTICLE II

LOAN FACILITIES

Section 2.1 Loans to Purchase Asset Pools.

(a) Requests for Borrowing. From time to time during the period from the date
hereof to and including the Facility Termination Date, the Borrower may present
to the Lender written information describing a particular Asset Pool (i) with
respect to which the Borrower intends to submit an offer to purchase and
(ii) requesting that the Lender make a Loan to the Borrower of up to the Maximum
Monthly Amount to finance up to sixty three and four hundred fifteen thousandths
percent (63.415%) of the Total Cost of such Asset Pool or such other amount as
the Lender shall have indicated it would consider financing in any prior
discussions with the Borrower related to such Asset Pool. Each such request for
a Loan hereunder shall be in substantially the form of Exhibit A hereto (each a
“Borrowing Request”), and shall state the Loan Series in which such Loan is to
be included and shall be accompanied by the relevant bid package (including the
proposed Purchase Agreement to be entered into if the Borrower is the successful
bidder for such Asset Pool), all relevant written or electronic information
acquired by and all material oral information actually known to the Borrower
regarding the Accounts comprising such Asset Pool, the proposed Servicing Fee
for collection of such Accounts, projections of the Borrower’s anticipated
recoveries, cash flows and net returns to be obtained upon collection of all
Assets in the Asset Pool, solely for purposes of determining the Target Rate (as
defined in the Operating Agreement), a designated internal rate of return, and
such other information as the Lender may reasonably request. The Lender shall
accept or reject a Borrowing Request within five (5) Business Days after receipt
thereof from the Borrower. The Lender’s failure to respond to a Borrowing
Request within five (5) Business Days (or within such

 

10



--------------------------------------------------------------------------------

extended period as may be required in the event additional information or
documentation is requested by the Lender) shall be deemed a rejection of the
Borrowing Request by the Lender. Notwithstanding anything in the foregoing to
the contrary, the Lender’s decision to accept or reject a Borrowing Request
shall be in the Lender’s sole and absolute discretion and the Lender may decline
any Borrowing Request for any reason (or no reason), without notification,
justification or explanation, and without regard to whether or not the Lender
has given any prior indication of interest or oral approval with respect to the
specified Asset Pool.

(b) Acceptance of Borrowing Request. Any acceptance of a Borrowing Request shall
be evidenced by the Lender’s execution and return to the Borrower of such
Borrowing Request, and shall be subject to all terms and conditions of this
Agreement and such additional terms and conditions as the Lender may specify,
and the Borrower may accept, in such accepted Borrowing Request (each an
“Accepted Borrowing Request”). An Accepted Borrowing Request delivered to the
Borrower by the Lender shall constitute the Lender’s commitment, subject to
satisfaction of all applicable terms and conditions of this Agreement, to make a
Loan to the Borrower to fund a specified percentage of the Total Cost of the
Asset Pool, as set forth in such Accepted Borrowing Request; provided, however,
that the Lender’s commitment to make a Loan to the Borrower to finance the
purchase of an Asset Pool shall not constitute a revolving commitment and the
Borrower shall have no right to reborrow any amounts repaid to the Lender
pursuant to an Accepted Borrowing Request; provided, further, that to the extent
an Accepted Borrowing Request relates to a forward flow contract, the Lender
shall be required to provide Loans for all future purchases under such forward
flow contract up to the total amount of the Loan approved in such Accepted
Borrowing Request without requiring any additional Borrowing Requests. An
Accepted Borrowing Request shall expire and shall have no further force or
effect if (i) the Borrower is not the successful bidder for the specified Asset
Pool at a purchase price which is not in excess of the anticipated purchase
price described in such Borrowing Request, (ii) the Borrower does not consummate
its purchase of such Asset Pool pursuant to the terms and conditions of the
related Purchase Agreement and as contemplated in the related Accepted Borrowing
Request within thirty (30) calendar days following issuance of the Accepted
Borrowing Request by the Lender (unless (A) such period of time is extended in
writing by the Lender or (B) the Asset Pool Seller has unilaterally extended the
closing date for purchase of an Asset Pool and the Borrower is unable to contest
any such extension) or (iii) a Facility Default or Facility Event of Default
shall occur and shall be continuing under this Agreement.

(c) General Funding Procedures. The Borrower shall provide the Lender with not
less than five (5) Business Days prior written notice of the scheduled closing
date for purchase of an Asset Pool described in an Accepted Borrowing Request
and shall request funding of the related Loan on such date (each a “Borrowing
Date”). The Borrower shall fund its Asset Pool Contribution for the related
Asset Pool by either of the following methods: (i) on the Business Day
immediately preceding the applicable Borrowing Date, the Borrower shall transfer
to the Lender the Borrower’s Asset Pool Contribution for the related Asset Pool,
net of all Purchase Expenses paid or incurred by the Borrower, or (ii) on the
Business Day immediately preceding the applicable Borrowing Date, the Borrower
shall transfer to the Asset Pool Seller the Borrower’s Asset Pool Contribution
for

 

11



--------------------------------------------------------------------------------

the related Asset Pool, net of all Purchase Expenses paid or incurred by the
Borrower. Upon receipt by the Lender of the Borrower’s Asset Pool Contribution
(if the funding method described in (i) above is used by the Borrower) or upon
receipt by the Lender of a written acknowledgment from the Asset Pool Seller of
its receipt and acceptance of the Borrower’s Asset Pool Contribution (if the
funding method described in (ii) above is used by the Borrower) and upon
satisfaction of all applicable conditions set forth in Article IV, the Lender
shall make a Loan to the Borrower as specified in the related Accepted Borrowing
Request by transferring the amount thereof, together with that portion of the
Borrower’s Asset Pool Contribution received by the Lender (if the funding method
described in (i) above is used by the Borrower), to the Asset Pool Seller in
purchase of the related Asset Pool on the designated Borrowing Date.

(d) Loan Series and Asset Series.

(i) Unless the Borrower and Lender agree otherwise in writing, each Loan shall
be grouped together with other Loans made before it (if any) and collectively
called a “Loan Series” until the earliest of (A) December 31, 2009, (B) the date
upon which the aggregate original principal amount of the Loans in the Loan
Series equals or exceeds $10,000,000, and (C) the date that Lender directs
Borrower in writing to begin a new Loan Series.

(ii) After the earlier of (i)(A) and (i)(B), each Loan made thereafter shall be
grouped together with other Loans made following such date in a separate Loan
Series until such additional Loan Series contains no fewer than three (3) Asset
Pools and the aggregate original principal amount of the Loans in the Loan
Series equals or exceeds $10,000,000. If the aggregate original principal amount
of Loans related to any one Asset Pool in a Loan Series is greater than 50% of
the aggregate original principal amount of the Loan Series, and the aggregate
original principal amount of the Loans related to other Asset Pools in the Loan
Series does not exceed $5,000,000, then additional Asset Pools must be added to
such Loan Series until such time as the aggregate original principal amount of
all Loans related to other Asset Pools exceeds $5,000,000. Notwithstanding the
foregoing, at any time, the Lender may direct the Borrower to begin a new Loan
Series.

(iii) After each Loan Series is filled pursuant to Section 2.1(d)(i) or (ii),
the next Loan shall be the first Loan in a new Loan Series, and the procedure
contemplated by Section 2.1(d)(ii) shall be completed in the same manner with
respect to all future Loan Series.

(iv) All of the Asset Pools purchased with Loans in a Loan Series shall be
grouped together and called an “Asset Series”.

Section 2.2 Obligation to Repay Loans; Issuance of Notes. In connection with the
first Loan in a Loan Series made in any calendar month, the Borrower shall
execute and deliver to the Lender a promissory note in the face amount of the
Loan, dated as of the Borrowing Date for such Loan and otherwise in
substantially the form of Exhibit B. In connection with each subsequent Loan in

 

12



--------------------------------------------------------------------------------

that same Loan Series made in that same calendar month, the Borrower shall
execute and deliver to the Lender a promissory note with a face amount equal to
the sum of the outstanding principal balance of all previous Loans made in that
calendar month plus the amount of the new Loan, as a replacement and
consolidation of such previous Loans with the new Loan so that each such
consolidation note evidences indebtedness in the aggregate outstanding amount of
all Loan advances in that Loan Series in that calendar month. Each such
consolidation note shall be in substantially the form of Exhibit C and shall be
issued in replacement of and substitution for, but not in payment of the
previous promissory notes issued in that Loan Series during that calendar month.
Each note issued under this Section 2.2, whether the original note for a
calendar month in a Loan Series or a consolidation note for a calendar month in
a Loan Series, is herein called a “Note”. The aggregate unpaid principal amount
of the Loans evidenced by each Note shall bear interest, be payable and be
secured as provided in such Note and herein.

Section 2.3 Interest on Loans. The Borrower hereby agrees to pay interest on the
unpaid principal balance of each Loan for the Interest Period commencing on the
Borrowing Date for such Loan and for each Interest Period thereafter until such
Loan is paid in full, in accordance with the following:

(a) If the Loan (i) was entered into prior to December 30, 2008, or (ii) shall
have been designated as bearing interest at a Floating Rate in the applicable
Accepted Borrowing Request, the outstanding principal balance of each Loan shall
bear interest at an annual rate at all times equal to the Floating Rate
applicable to such Loan. If the Loan is entered into on or following
December 30, 2008, then such Loan shall bear interest at an annual rate at all
times equal to the Fixed Rate applicable to such Loan (unless the Loan shall
have been designated as bearing interest at a Floating Rate in the applicable
Accepted Borrowing Request).

(b) Notwithstanding anything to the contrary contained in this Agreement or any
other Loan Document, all agreements with respect to interest in this Agreement
and the other Loan Documents between the Borrower and the Lender are hereby
limited so that in no contingency or event whatsoever shall the total liability
for payments in the nature of interest exceed the applicable limits imposed by
any applicable usury laws. If any payments in the nature of interest made under
this Agreement or any other Loan Document are held to be in excess of the limits
imposed by any applicable usury laws, it is agreed that any such amount held to
be in excess shall be considered payment of principal in respect of the
applicable Loan, and the aggregate indebtedness under this Agreement and the
other Loan Documents shall be reduced by such amount so that the total liability
for payments in the nature of interest shall not exceed the applicable limits
imposed by any applicable usury laws, in compliance with the desires of the
Borrower and the Lender.

Section 2.4 Computation and Payment of Interest on Loans. Interest accruing on
each Note shall be computed on the basis of the actual number of days elapsed in
a year of three hundred and sixty-five (365) days. If Asset Series Proceeds
received during a Collection Period and available to pay interest on Notes
evidencing Loans of a given Loan Series on a given Distribution Date in
accordance with Section 2.8 are sufficient to pay in full interest on such Notes
accruing during the Interest Period ending on such

 

13



--------------------------------------------------------------------------------

Distribution Date, the amount of such accrued interest shall be due and payable
in arrears on such Distribution Date for the related Asset Series; otherwise,
any deficiency between the Asset Series Proceeds available to pay such interest
on such Distribution Date and the amount of such interest due and payable on
such Distribution Date shall be capitalized by increasing the outstanding
principal balance of the deficient Note in such Loan Series by such deficiency
amount, provided that if doing so would cause the outstanding principal balance
of a Note to exceed the face amount of a Note, upon request of the Lender, the
Borrower shall execute and deliver to the Lender a replacement Note in a face
amount equal to such outstanding principal balance.

Section 2.5 Payment of Principal and Interest on Loans. Interest accruing on the
indebtedness evidenced by a Note in a Loan Series shall be payable in arrears on
the next occurring Distribution Date, but only to the extent available in
accordance with Section 2.8. If not paid in full on a Distribution Date, all
accrued and unpaid interest on a Note in a Loan Series shall be capitalized as
of such date in accordance with Section 2.4. Principal of each Note in a Loan
Series shall be finally due and payable on the Loan Maturity Date for such Note
to the extent available in accordance with Section 2.8. In addition, each Note
in a Loan Series shall be subject to mandatory prepayment on each Distribution
Date for the related Asset Series in an amount equal to the Asset Series
Proceeds available for such prepayment on such date, as provided in Section 2.8.
The Borrower may prepay each Note in a Loan Series, in whole or in part, at any
time and from time to time, without premium or penalty; provided, however, that
any such prepayment can only be made from Asset Series Proceeds (including, for
purposes of this Section 2.5, any Permitted Cure Funds or Special Capital
Contributions with respect to such Asset Series) received with respect to the
Asset Series for such Loan Series and not with any other proceeds or funds from
any other source, unless otherwise approved in writing by the Lender.

Section 2.6 Transfer or Assignment of Loans. Each Note evidencing a Loan shall
contain the following provisions restricting the transferability of such Note
and the Lender’s rights to receive payments thereunder: “This Note shall not be
transferred without compliance with Section 9.12 hereof and providing written
notice of the transfer and the identity of the transferee to the Borrower, which
shall be in the form of a true and correct copy of the original endorsement of
this Note provided to the Borrower in accordance with the notice provisions of
the Credit Agreement. Any transfer without compliance with the previous sentence
shall be null and void.” In the event that a Note is issued that does not
contain this language, the provisions of this Section 2.6 shall be deemed to
govern and apply to such Note as if such language were contained therein.

Section 2.7 Collection and Deposit of Asset Series Proceeds. Except as provided
in Sections 8.6 and 8.7, the Notes in each Loan Series shall be paid out of
Asset Series Proceeds collected with respect to the related Asset Series. The
Borrower shall cause all Asset Series Proceeds received by the Servicer or the
Borrower (net of the Servicing Fees earned and unpaid and Advanced Court Costs
actually incurred by the Servicer and not previously reimbursed with respect to
such Asset Series) to be deposited, beginning in April 2009, not less than
weekly, but in any event before the next succeeding Distribution Date, to a
separate Collateral Account for the Asset Series opened and maintained by the
Collateral Agent, in the name of and under the sole control of the Lender,
pursuant to the Collateral Account Agreement (each, a “Collateral Account”). The
Borrower will not and will not permit the Servicer to

 

14



--------------------------------------------------------------------------------

commingle any Asset Series Proceeds deposited in the Collateral Account with any
moneys or other funds that are not Asset Series Proceeds. Each Collateral
Account shall be an interest bearing account and all interest earned on amounts
on deposit therein shall constitute, and be treated as, Asset Series Proceeds
collected with respect to the applicable Asset Series. All Asset Series Proceeds
so deposited shall be held in the applicable Collateral Account until the next
occurring Distribution Date. Not later than 3:00 p.m., Chicago, Illinois time,
on the Business Day preceding each Distribution Date, the Servicer shall deliver
to the Lender a report for the preceding Collection Period setting forth, by
Note, the Asset Series Proceeds, Servicing Fees, Advanced Court Costs,
outstanding balances of the Notes in each Loan Series and other relevant
information (which may include without limitation documentation requested by the
Lender to support the Servicer’s withholding of Advanced Court Costs) to
determine the use and application of the Asset Series Proceeds that are
(i) deposited to the Collateral Accounts, or (ii) withheld from deposit by the
Servicer in accordance with this Section 2.7, during such Collection Period
(each, a “Distribution Report”). The Lender will make its determinations as to
distributions in accordance with Section 2.8. In no event shall any Asset Series
Proceeds be withdrawn from any Collateral Account without the prior written
consent of the Lender as to each such withdrawal or transfer.

Section 2.8 Distribution of Asset Series Proceeds. Upon delivery to the
Collateral Agent of the Lender’s written authorization for distributions to be
made from the Collateral Accounts as contemplated in Section 2.7, Asset Series
Proceeds (including, for purposes of Section 2.8 (but not Sections 2.8(b) or
2.8(c)), all Special Capital Contributions with respect to such Asset Series) on
deposit in the applicable Collateral Account with respect to each Note in the
Loan Series shall be distributed on the next succeeding Distribution Date for
such Note, in accordance with the following:

(a) first, (x) to the Lender, an amount equal to all unpaid Loan Costs paid or
incurred by the Lender with respect to the making or collection of the Loans in
a Loan Series related to such Asset Series and (y) to the Borrower the amount
required to be distributed to the members of Borrower pursuant to
Section 4.1(a)(i) of the Operating Agreement;

(b) second, to the Servicer, for any given Account, an amount equal to the
Advanced Court Costs with respect to such Account; provided, however, that
(i) no payments shall be made pursuant to this subparagraph to the extent that
such amounts have previously been withheld by the Servicer from Asset Series
Proceeds deposited into the Collateral Account pursuant to Section 2.7, and
(ii) no proceeds of any Special Capital Contributions received by Borrower shall
be used to pay any amounts due to the Servicer pursuant to this Section 2.8(b);

(c) third, to the Servicer, an amount equal to the Servicing Fee, if any,
payable to the Servicer with respect to such Asset Series Proceeds; provided,
however, that (i) no payments shall be made pursuant to this subparagraph to the
extent that such amounts have previously been withheld by the Servicer from
Asset Series Proceeds deposited into the Collateral Account pursuant to
Section 2.7, (ii) no proceeds of any Special Capital Contributions received by
Borrower shall be used to pay any amounts due to the Servicer pursuant to this
Section 2.8(c), and (iii) to the extent Servicing Fees are reduced pursuant to

 

15



--------------------------------------------------------------------------------

Section 2.9(b), the Servicing Fees shall be payable at such reduced amount until
the conditions for payment of the Subordinated Servicing Fee Amount in
Section 2.9(b)(i) or (ii) shall have been satisfied, in which case such
Subordinated Servicing Fee Amount shall be payable pursuant to this
Section 2.8(c);

(d) fourth, to the Lender, an amount equal to all accrued and unpaid interest on
each Note in the Loan Series;

(e) fifth, to the Lender, an amount equal to the outstanding principal of each
Note in the Loan Series, until such Note shall have been paid in full; and

(f) sixth, to the Borrower, the remainder of the Asset Series Proceeds with
respect to each Note in the Loan Series for distribution in accordance with the
Operating Agreement.

Section 2.9 75% Test.

(a) With respect to each Asset Series, the Borrower and the Lender contemplate
that from and after the date which is the six (6) month anniversary of the
Borrowing Date for the initial Loan related to such Asset Series, the Asset
Series Proceeds (including, for purposes of this Section 2.9, the aggregate
amount of all Permitted Cure Funds and Special Capital Contributions with
respect to such Asset Series) actually received with respect to such Asset
Series, on a cumulative basis, will always be, as of any date of determination,
at least seventy-five percent (75%) of Asset Series Proceeds projected by the
Borrower to be received with respect to such Asset Series in the bid packages
submitted by the Borrower as part of the Accepted Borrowing Requests for such
Asset Series (the “75% Test”). The Borrower agrees to provide, or to cause the
Servicer to provide, to the Lender a report, as of the first calendar month-end
after the six month anniversary of the Borrowing Date and as of the end of each
calendar quarter thereafter, in form and content acceptable to the Lender (the
“75% Test Report”), which shall establish, with respect to each Asset Series,
whether such Asset Series is in compliance with the 75% Test as of the end of
such month or calendar quarter, as applicable. In the event that any Asset
Series fails at any time to comply with the 75% Test, then the Lender, in its
sole discretion, shall have the right to (i) appoint a replacement independent
third-party servicer to service such Asset Series; provided, that, such
independent third-party servicer shall not service any Assets in such Asset
Series that are subject to bona fide payment arrangements or (ii) instruct
Borrower to seek sale of all or a portion of the Asset Series by providing
notice thereof within 5 Business Days of the applicable 75% Test Report, in
which case Borrower shall use its reasonable best efforts to sell such portion
of the Asset Series as Lender may request on commercially reasonable terms. Upon
notice from the Lender of the Lender’s determination to appoint a replacement
servicer with respect to such Asset Series, the Borrower and the Servicer shall
cooperate with the Lender in effecting such transfer of servicing
responsibilities by, among other things, delivering to the Lender or such
replacement servicer, as directed by the Lender, such information and other
items as the Lender or such replacement servicer deems necessary. If requested
by Lender, Borrower and Servicer shall join with the Lender and such

 

16



--------------------------------------------------------------------------------

replacement servicer in the execution and delivery of a servicing agreement
reasonably acceptable to the Lender and such replacement servicer and such other
documentation as the Lender shall reasonably require. All costs and expenses
incurred by the Borrower and the Servicer in complying with their obligations
under this Section 2.9 shall be for their own respective accounts and shall not
be reimbursed by the Lender or from Asset Series Proceeds. All costs incurred by
the Lender in connection with this Section 2.9 shall constitute Loan Costs to
the extent such costs have been actually incurred and arise out of charges from
third parties (as opposed to expenses charged by the Lender), are reasonable,
and such Loan Costs shall be payable as provided in this Agreement solely from
Asset Series Proceeds arising out of the applicable Asset Series. All Asset
Series Proceeds collected by such replacement servicer shall be deposited into
the applicable Collateral Account for distribution in accordance with the
provisions of this Agreement, except that with respect to the Assets placed with
such replacement servicer, a reasonable and customary servicing fee under the
circumstances shall be payable to such replacement servicer in accordance with
the servicing agreement entered into with such replacement servicer (in the same
order of priority as the Servicing Fee would have been paid to the Servicer
absent such transfer) and no Servicing Fee or any other amount shall be payable
to the Servicer with respect to such Assets placed with such replacement
servicer. Nothing in this Section 2.9(a) shall be deemed to limit or restrict
the rights and remedies available to the Lender as a result of the occurrence of
a Loan Series Default or a Loan Series Event of Default under this Agreement.

(b) In addition to Lender’s right to designate a replacement servicer pursuant
to Section 2.9(a), in the event that any Asset Series fails at any time to
comply with the 75% Test, then, for so long as such Asset Series continues to
fail the 75% Test, the Servicing Fee otherwise payable with respect to such
Asset Series shall be reduced to the extent such Servicing Fee exceeds
Servicer’s Total Direct Costs. “Total Direct Costs” means all direct costs
incurred in connection with a particular Asset Series, including court costs,
media costs, third-party servicing fees, costs to manage third-party servicing
efforts and costs incurred in respect of internal collection efforts (including
salaries, commissions and benefits of collection personnel and an allocation for
the costs of facilities, telecommunications and incidental expenses related to
the applicable collection activities), but excluding an allocation for general
management overhead expenses. To the extent the Servicing Fee is reduced
pursuant to this Section 2.9(b), the amount of such reduction (the “Subordinated
Servicing Fee Amount”) shall be payable to Servicer out of the applicable Asset
Series Proceeds upon the earlier to occur of (i) the applicable Asset Series
satisfying the 75% Test and (ii) final payment by Borrower of all principal and
interest due in respect of the applicable Loan Series.

(c) Notwithstanding any other provision of this Agreement or any other Loan
Document, the failure of an Asset Series to comply with the 75% Test shall not
constitute a Default or an Event of Default under this Agreement. However, the
failure of the Borrower or the Servicer to cooperate with the Lender in
transferring servicing responsibilities to a replacement servicer following the
failure of an Asset Series to comply with the 75% Test or to use reasonable best
efforts to sell a requested portion of the Asset Series as required by
Section 2.9(a) shall constitute a Loan Series Event of Default under this
Agreement.

 

17



--------------------------------------------------------------------------------

ARTICLE III

COLLATERAL FOR LOANS; CUSTODY, SERVICING AND COLLECTIONS

Section 3.1 Pledge of Asset Pool Collateral. To secure the due and prompt
payment and performance of the Obligations with respect to a given Loan Series,
the Borrower shall grant the Lender a lien on and pledge of the Loan Collateral
related to such Loan Series. The Loan Collateral related to a given Loan Series
shall only secure the Obligations related to the given Loan Series and shall not
secure any Obligations with respect to any other Loan Series; provided, that,
upon the occurrence of a Facility Event of Default, Loan Collateral related to a
given Loan Series shall secure the Obligations related to such Loan Series and
the Obligations related to each and every other Loan Series all as further set
forth in the Security Agreement.

Section 3.2 Perfection of Security Interests in Personal Property Collateral.
The Borrower agrees to deliver to the Lender (or its designated custodial
agent), promptly upon the Lender’s request and in any event within five
(5) Business Days after the Lender’s request, copies of each original Account
file of or relating to any Account and originals of each promissory note,
chattel paper, installment sales agreement or other instrument with respect to
which perfection may be obtained by possession, and shall execute such financing
statements, together with any and all other instruments, assignments or
documents and take such other actions as may be required, to perfect and to
continue the perfection of the Lender’s security interest in all Loan
Collateral.

Section 3.3 Servicing of Assets. The Borrower shall be obligated to manage,
service, administer, make collections and pursue enforcement proceedings with
respect to each Asset in accordance with the customary and usual procedures of
institutions which service assets of the type included in each Asset Series and
in substantial accordance with its customary servicing practices (the “Servicing
Plan”). The Servicer shall not make any material changes to the Servicing Plan
without the prior written consent of the Lender, such consent not to be
unreasonably withheld; provided that no such consent shall be required so long
as the Servicing Plan continues to be in accordance with Servicer’s customary
servicing practices from time to time. In satisfaction of its servicing
obligations under this Agreement, the Borrower has entered into a Servicing
Agreement by and among the Servicer, the Lender and the Borrower of even date
herewith (as the same may be amended, restated, supplemented or otherwise
modified, the “Servicing Agreement”). Immediately upon the occurrence of a Loan
Series Termination Event or a Facility Termination Event (as each such term is
defined in the Servicing Agreement) the Lender may, to the extent and in the
manner set forth in the Servicing Agreement, terminate the Servicer then acting
in such capacity under the Servicing Agreement and may appoint a replacement
servicer selected by the Lender in its reasonable discretion, and enter into a
replacement servicing agreement acceptable to the Lender in its reasonable
discretion. The Lender will endeavor to notify the Servicer of the replacement
servicer selected and the fee for which such replacement servicer will service
the Assets transferred to it by reason of the applicable Termination Event (as
defined in the Servicing Agreement).

Section 3.4 Authority to Settle or Sell Loan Collateral. Notwithstanding
anything to the contrary contained in this Agreement, the Borrower may and the
Borrower may instruct the Servicer to:

(a) settle Loan Collateral with an Obligor (a “Settlement”) if:

(i) the Settlement constitutes an arms length transaction in compliance with
Section 6.8 hereof (provided, that, such Section shall not prohibit payment of
the otherwise applicable Servicing Fee);

 

18



--------------------------------------------------------------------------------

(ii) the Settlement does not result in receipt by the Borrower, the Servicer or
any Affiliated Party of any commission, fee or other compensation in violation
of Section 7.6 hereof (provided, that, such Section shall not prohibit payment
of the otherwise applicable Servicing Fee, or any other commission, fee, or
other compensation approved in writing by the Lender); and

(iii) the Settlement results in the realization (prior to payment of any
applicable Servicing Fee) of not less than two and one-half times (2.5x) the
purchase price paid by the Borrower under the applicable Purchase Agreement for
the Loan Collateral subject to the Settlement.

(b) sell, assign or otherwise transfer, by or through any wholly owned
Affiliated Party of West Corporation, Accounts from more than one Obligor to any
other Person (a “Bulk Transfer”) if:

(i) the Bulk Transfer constitutes an arms length transaction in compliance with
Section 6.8 hereof (provided, that, such Section shall not prohibit payment of
the sales fee described below in Section 3.4(b)(iv));

(ii) the Bulk Transfer does not result in receipt by the Borrower, the Servicer
or any Affiliated Party of any commission, fee or other compensation in
violation of Section 7.6 hereof (provided, that, such Section shall not prohibit
payment of the sales fee described below in Section 3.4(b)(iv));

(iii) the Bulk Transfer is consummated with Lender first having been given
notice of the opportunity to bid on the applicable Loan Collateral (it being
agreed that until notified in writing by Lender that it has an interest in
bidding on Loan Collateral, no such opportunity to bid shall be required to
satisfy this clause (iii), and, following such notice, such opportunity shall be
on terms as to timeline and availability of information as shall be reasonably
agreed between Borrower and Lender); and

(iv) no Servicing Fee shall be payable in connection with such Bulk Transfer and
the Servicer shall be entitled to a sales fee not to exceed the lesser of one
percent (1%) of amounts received as a result of the Bulk Transfer or its actual
out-of-pocket expenses incurred in connection with the Bulk Transfer in lieu of
any otherwise applicable Servicing Fee.

Any amounts received on account of any Settlement or Bulk Transfer in accordance
with this Section shall constitute Asset Series Proceeds and, after payment to
the Servicer of the sales fee described in Section 3.4(b)(iv), shall be
deposited into the applicable Collateral Account and disbursed in accordance
with the provisions of Section 2.8 hereof. For the avoidance of doubt, this
Section 3.4

 

19



--------------------------------------------------------------------------------

shall not be interpreted as a prohibition on the taking of any action (whether
or not Borrower complies with conditions (b)(i) through (iv)) by Borrower with
respect to a Bulk Transfer not otherwise prohibited by Section 7.2.

Section 3.5 Exchange of Assets with Asset Pool Sellers. In the event that the
Borrower shall exchange or return Assets with any Asset Pool Seller, the
Borrower shall promptly notify the Lender of such exchange or return and shall
provide such information with respect to such exchange or return as Lender shall
reasonably require. The Servicer shall not be entitled to any Servicing Fee with
respect to any such exchange or return.

ARTICLE IV

CONDITIONS OF LENDING

Section 4.1 Conditions Precedent to the Initial Loan. The obligation of the
Lender to make the initial Loan to the Borrower is subject to satisfaction by
the Borrower of the conditions precedent set forth in Sections 4.2 and 4.3 with
respect to such Loan and the further condition precedent that the Lender shall
have received each of the following, dated such date and in form and substance
satisfactory to the Lender:

(a) This Credit Agreement, properly executed on behalf of the Borrower.

(b) The Security Agreement, properly executed on behalf of the Borrower.

(c) The Servicing Agreement, properly executed on behalf of the Servicer, the
Borrower and the Lender.

(d) Current searches of appropriate filing offices showing that (i) no state or
federal tax liens have been filed and remain in effect against the Borrower or
(ii) no financing statements or other notifications or filings have been filed
and remain in effect against the Borrower, other than those permitted in
accordance with Section 7.1.

(e) Certified copies of the resolutions of the members of the Borrower,
evidencing approval of all Loan Documents to which the Borrower is a party and
the other matters contemplated thereby.

(f) A copy of the Operating Agreement of the Borrower, certified by a Manager of
the Borrower, as being a true and correct copy thereof.

(g) Certificate of existence of the Borrower dated not more than sixty (60) days
prior to the date of the Original Credit Agreement, and, if required under the
laws of any state, evidence satisfactory to the Lender that the Borrower is
qualified to conduct its business in each state where it presently conducts such
business.

(h) Acknowledgment copies of effective financing statements filed on or prior to
the date of the initial Loan, naming the Lender as secured party and the
Borrower, as debtor, or such other similar instruments or documents as may be
necessary or, in the opinion of the Lender, desirable under the UCC or any
comparable law of all appropriate jurisdictions.

 

20



--------------------------------------------------------------------------------

(i) A signed copy of a certificate of a Manager of the Borrower which shall
certify the names of the Managers of the Borrower authorized to sign the Loan
Documents on behalf of the Borrower and the other documents or certificates to
be delivered pursuant to this Agreement by the Borrower, including Borrowing
Requests, together with the true signatures of such officers. The Lender may
conclusively rely on such certificate until it shall receive a further
certificate of a Manager of the Borrower canceling or amending the prior
certificate and submitting the signatures of the members named in such further
certificate.

(j) A signed copy of an opinion of counsel for the Borrower, addressed to the
Lender, in form and content acceptable to the Lender.

(k) Evidence of all insurance required to be maintained by the Servicer under
the provisions of the Servicing Agreement.

(l) The Collateral Account Agreement, properly executed on behalf of the
Borrower, the Servicer and the Collateral Agent.

(m) Such other items as shall be reasonably requested by the Lender.

Section 4.2 Conditions Precedent to Each Loan. The obligation of the Lender to
make each Loan shall be subject to the further conditions precedent that the
Lender shall have issued an Accepted Borrowing Request with respect thereto and
shall have received, on or before the date of such Loan, each of the following
with respect to such Loan, dated such date and in form and substance
satisfactory to the Lender:

(a) A copy of the Purchase Agreement for the related Asset Pool, properly
executed on behalf of the Borrower and the Asset Pool Seller, pursuant to which
the Asset Pool Seller shall have agreed to transfer all Assets constituting a
part of such Asset Pool to the Borrower, effective as of the Borrowing Date,
free and clear of all liens, claims and encumbrances except those disclosed in
the related Purchase Agreement, together with copies of the UCC-1 Financing
Statement executed by the Asset Pool Seller, as debtor, in favor of the
Borrower, as secured party, with an adequate description of the Assets contained
in the Asset Pool being acquired and such other items as may be required by the
Lender.

(b) In the event that such Loan is the initial Loan in a Loan Series or in the
event that such Loan is the final Loan is a Loan Series and a replacement Note
is required by the Lender, a Note or replacement Note, as applicable, for such
Loan Series, properly completed and executed on behalf of the Borrower.

(c) Either receipt by the Lender of the Borrower’s Asset Pool Contribution with
respect to the related Asset Pool, net of any Purchase Expenses paid or incurred
by the Borrower in connection with consummation of its purchase of such Asset
Pool, or receipt by the Lender of a written acknowledgment from the Asset Pool
Seller of its receipt and acceptance of the Borrower’s

 

21



--------------------------------------------------------------------------------

Asset Pool Contribution with respect to the related Asset Pool, net of any
Purchase Expenses paid or incurred by the Borrower in connection with
consummation of its purchase of such Asset Pool.

(d) A duplicate copy of the computer disk showing all relevant information as to
the Accounts being purchased by the Borrower, as provided by the Asset Pool
Seller pursuant to the Purchase Agreement.

(e) Such supplements to the Security Agreement, UCC-1 Financing Statements and
related instruments and documentation as the Lender may reasonably require to
insure that upon funding of such Loan, the Lender will have a valid and
perfected first lien security interest in the Loan Collateral related to such
Asset Pool.

(f) Since the date of acceptance of the Borrowing Request, there shall not have
been an event which has had or reasonably would be expected to have a Material
Adverse Effect.

(g) Such other information as the Lender may reasonably request to verify the
Total Cost of the Asset Pool, the nature or amount of the Accounts to constitute
a part thereof or any other matter related thereto.

Section 4.3 Representations and Warranties Upon Making a Loan. The obligation of
the Lender to make each Loan to finance the purchase of an Asset Pool shall be
subject to the further condition precedent that on the date for funding of such
Loan the following statements shall be true and accurate in all material
respects and the Borrower, by requesting such Loan shall be deemed to have
represented and certified that:

(a) The representations, warranties and covenants of the Borrower set forth in
Article V are true and correct on and as of such date as though made on such
date and shall be deemed to have been made on such date, except to the extent
that any such representations, warranties and covenants relate solely to an
earlier date or are otherwise modified by the operation of Section 5.11(e).

(b) No event has occurred and is continuing, or would result from the making of
such Loan, which constitutes a Default or an Event of Default not previously
disclosed by the Borrower to the Lender in writing and no Change of Control has
occurred.

(c) Upon payment of the purchase price specified in the related Purchase
Agreement to the Asset Pool Seller and consummation of the purchase contemplated
in such Purchase Agreement, the Borrower will have good title to all Accounts
being transferred thereunder free and clear of all liens, claims and other
interests other than the liens granted to the Lender as contemplated herein.

 

22



--------------------------------------------------------------------------------

ARTICLE V

REPRESENTATIONS AND WARRANTIES

The Borrower represents and warrants to the Lender as of the date hereof and as
of each Borrowing Date as follows:

Section 5.1 Existence and Power; Name; Chief Executive Office. The Borrower is
duly organized, validly existing and in good standing under the laws of the
jurisdiction of its organization and is duly licensed or qualified to transact
business in all jurisdictions where the character of the property owned or
leased or the nature of the business transacted by it makes such licensing or
qualification necessary and where failure to obtain such licensing or
qualification would have a Material Adverse Effect. The Borrower has all
requisite power and authority, to conduct its business, to own its properties
and to execute and deliver, and to perform all of its obligations under, the
Loan Documents. Within the last twelve (12) months, the Borrower has done
business only under its name as specified herein. The chief executive office and
principal place of business of the Borrower is located at the address set forth
in Section 9.4, and all of the Borrower’s records relating to its businesses are
kept at that location. The Borrower’s federal employer identification number is
26-2614978.

Section 5.2 Authorization for Borrowings; No Conflict as to Law or Agreements.
The execution, delivery and performance by the Borrower of the Loan Documents,
and Loans from time to time obtained hereunder, have been duly authorized by all
necessary legal action and do not and will not (a) require any consent or
approval which has not been obtained prior to the date hereof, (b) require any
authorization, consent or approval by, or registration, declaration or filing
with, or notice to, any governmental department, commission, board, bureau,
agency or instrumentality, domestic or foreign, or any third party, except such
authorization, consent, approval, registration, declaration, filing or notice as
has been obtained, accomplished or given prior to the date hereof, (c) violate
any provision of any material law, rule or regulation or of any order, writ,
injunction or decree presently in effect having applicability to the Borrower or
of the Organizational Documents of the Borrower, (d) result in a breach of or
constitute a default under any indenture or loan or credit agreement or any
other material agreement, lease or instrument to which the Borrower is a party
or by which it or its properties may be bound or affected, or (e) result in, or
require, the creation or imposition of any mortgage, deed of trust, pledge,
lien, security interest or other charge or encumbrance of any nature upon or
with respect to any of the properties now owned or hereafter acquired by the
Borrower other than the security interests of the Lender created pursuant to the
Loan Documents.

Section 5.3 Legal Agreements. The Loan Documents constitute, and the Notes, when
and as executed and delivered, will constitute, the legal, valid and binding
obligations and agreements of the Borrower, enforceable against the Borrower in
accordance with their respective terms.

Section 5.4 Subsidiaries. The Borrower has no subsidiaries.

Section 5.5 Financial Condition; No Adverse Change. The Borrower has heretofore
furnished to the Lender financial statements of the Borrower. Those statements
fairly present the financial condition of the Borrower on the date thereof and
the results of their respective operations and cash flows for the periods then
ended and were prepared in accordance with GAAP. Since the date of the most
recent financial statements, there has been no material adverse change in the
business, properties or condition (financial or otherwise) of the Borrower.

 

23



--------------------------------------------------------------------------------

Section 5.6 Litigation. There are no actions, suits or proceedings pending or,
to the knowledge of the Borrower, threatened against or affecting the Borrower
or the properties of the Borrower before any court or governmental department,
commission, board, bureau, agency or instrumentality, domestic or foreign,
which, if determined adversely to the Borrower, could reasonably have a Material
Adverse Effect.

Section 5.7 Taxes. The Borrower has paid or caused to be paid to the proper
authorities when due all federal, state and local taxes required to be withheld
by it except those where failure to do so would not have a Material Adverse
Effect or for which the Borrower is conducting a Permitted Contest. The Borrower
has filed all federal, state and local tax returns which to the knowledge of the
officers of the Borrower, are required to be filed, and the Borrower has paid or
caused to be paid to the respective taxing authorities all taxes as shown on
said returns or on any assessment received by it to the extent such taxes have
become due unless failure to so file or to so pay would not have a Material
Adverse Effect or for which the Borrowing is conducting a Permitted Contest.

Section 5.8 Title and Liens. The Borrower has good and marketable title to all
Loan Collateral (or will have good and marketable title to all Loan Collateral
on the date of purchase of such Loan Collateral), free and clear of all
mortgages, security interests, liens and encumbrances, except for the security
interests of the Lender under the Loan Documents and Permitted Liens. In
addition, no financing statement naming the Borrower as debtor is on file in any
office except to perfect only security interests permitted by Section 7.1.

Section 5.9 Plans. The Borrower does not maintain and has not in the past
maintained any Plan. The Borrower has not received any notice or has any
knowledge to the effect that it is not in full compliance with any of the
requirements of ERISA. No Reportable Event or other fact or circumstance which
may have an adverse effect on the Plan’s tax qualified status exists in
connection with any Plan. The Borrower does not have:

(a) any accumulated funding deficiency within the meaning of ERISA; or

(b) any liability or know of any fact or circumstances which could result in any
liability to the Pension Benefit Guaranty Corporation, the Internal Revenue
Service, the Department of Labor or any participant in connection with any Plan
(other than accrued benefits which are or which may become payable to
participants or beneficiaries of any such Plan).

Section 5.10 Default. The Borrower is in compliance with all provisions of all
agreements, instruments, decrees and orders to which it is a party or by which
it or its property is bound or affected, the breach or default of which could
have a Material Adverse Effect.

Section 5.11 Submissions to Lender.

(a) Internally Prepared Information. All financial and other information
provided to the Lender (including, but not limited to completed background
questionnaires) which has been prepared by any employee or officer of the
Borrower or any Affiliated Party in connection with the Borrower’s request for
any Loan and the credit facilities contemplated hereby (“Internally Prepared
Information”) is true and correct in all material respects and contains no
omissions which would cause such information to be materially misleading.

 

24



--------------------------------------------------------------------------------

(b) Information Prepared by non-Affiliated Parties. All financial and other
information provided to the Lender which has been prepared by a non-Affiliated
Party in connection with the Borrower’s request for any Loan and the credit
facilities contemplated hereby (“Externally Prepared Information”) is believed
in Good Faith by the Borrower to be true and correct in all material respects
and is believed in Good Faith to contain no omissions which would cause such
information to be materially misleading.

(c) Projections, Valuations, Proforma Financial Statements. All projections,
valuations or proforma financial statements, whether prepared by any employee or
officer of the Borrower, any Affiliated Party or any non-Affiliated Party
(“Projections”) are believed in Good Faith by the Borrower to present a Good
Faith opinion as to the Projections and are believed in Good Faith to contain no
omissions which would cause such information to be materially misleading.

(d) Mixed Information. To the extent any Internally Prepared Information is
based on Externally Prepared Information, the representation in Section 5.11(a)
is only directed at the Borrower’s use or manipulation of the Externally
Prepared Information and any representation as to the Externally Prepared
Information itself as raw data shall only be a representation under the standard
contained in Section 5.11(b).

(e) Submission Updates. Any initial submission of financial or other information
(which initial submission shall include any updates to such financial or other
information made on or prior to the funding of the Loan related thereto) made by
the Borrower to the Lender that is subject to this Section 5.11 (each an
“Initial Submission”) shall be subject to the applicable requirements of
Section 5.11(a) through (d) above. Any Initial Submission for which the
representations under Section 5.11(a) through (d) are deemed reaffirmed or
remade by the operation of Section 4.3(a) or (b) with respect to the funding of
a subsequent Loan, shall only be reaffirmed or remade (i) to the extent of the
Borrower’s and/or any Affiliated Party’s affirmative knowledge with respect
thereto, and (ii) to the extent that a portion of any such Initial Submission
also relates to the Loan then being made, but such reaffirmation or remaking
shall only apply to the portion of such Initial Submission so relating to the
Loan then being made.

 

25



--------------------------------------------------------------------------------

ARTICLE VI

AFFIRMATIVE COVENANTS OF THE BORROWER

So long as any Note shall remain unpaid or outstanding, the Borrower will comply
with the following requirements, unless the Lender shall otherwise consent in
writing:

Section 6.1 Reporting Requirements. The Borrower will deliver, or cause to be
delivered, to the Lender each of the following, which shall be in form and
detail acceptable to the Lender:

(a) As soon as available, and in any event within ninety (90) days after the end
of each fiscal year of the Borrower, a copy of the annual report of the
Borrower, with, subject to the proviso below, the unqualified opinion of the
Borrower’s certified public accountants, which annual reports shall include the
consolidated balance sheet of the Borrower, as at the end of such fiscal year
and the related statements of earnings, members’ equity and cash flows for the
fiscal year then ended, all in reasonable detail and all prepared in accordance
with GAAP, applied on a consistent basis, together with a certificate of a
responsible officer of the Borrower, stating that such financial statements are
true and accurate in all material respects; provided, however, that no separate
audited financial statements of the Borrower or opinion of certified public
accounts shall be required if the Borrower’s results are reflected in the audit
of another entity or enterprise.

(b) As soon as available and in any event within twenty (20) days after the end
of each month, a copy of the interim unaudited financial statements of the
Borrower, which financial statements shall include the balance sheets and the
statements of earnings, shareholder’s equity and cash flows as of the end of
such month for the Borrower, all in reasonable detail and stating in comparative
form the figures for the corresponding date and period in the previous fiscal
year, all prepared in accordance with GAAP, applied on a consistent basis,
together with a certificate of the Borrower stating that such financial
statements, subject to year-end audit adjustments, fairly present the financial
condition of the Borrower in all material respects.

(c) As soon as available and in any event within fifteen (15) days prior to the
end of such quarter of each calendar year, and in a form acceptable to the
Lender, projected collections and the expected internal rate of return (the “IRR
Model”) for each Asset Series.

(d) As soon as available and in any event within fifteen (15) days after the end
of each month, a report which sets forth as of the end of such month all Asset
Series Proceeds collected and distributed pursuant to Section 2.8 through the
end of such month (for each Asset Series separately and for all Asset Series
combined) and the Asset Series Proceeds projected by the Borrower to be
collected and distributed pursuant to Section 2.8 through the end of such month
for such Asset Series (for each Asset Series separately and for all Asset Series
combined).

(e) As soon as available and in any event within fifteen (15) days after the end
of each month, (i) an Asset detail report, including all Asset related
information, for each Asset Series and for all Asset Series in the aggregate,
and (ii) a summarized Asset Series report (summary information) by Asset Series
and for all Asset Series in the aggregate.

(f) As promptly as practicable (but in any event not later than five
(5) Business Days) after a responsible officer of the Borrower obtains knowledge
of the occurrence of any default by the Borrower in the performance of any of
its obligations under this Agreement or by the Servicer under the Servicing
Agreement, notice of such occurrence, together with a detailed statement by a
responsible officer of the Borrower of the steps being taken by the Borrower to
cure the effect of such event.

 

26



--------------------------------------------------------------------------------

(g) Such other information respecting each Asset Pool or the financial condition
of the Borrower or the Servicer as the Lender may from time to time reasonably
request.

Section 6.2 Books and Records; Inspection and Examination; Verification of
Collection Activity. The Borrower will keep accurate books of record and account
for itself pertaining to the Assets and the business and financial condition of
the Borrower and such other matters as the Lender may from time to time request
in which true and complete entries will be made in accordance with GAAP
consistently applied and, upon request of and reasonable notice by the Lender,
will permit any officer, employee, attorney or accountant for the Lender to
audit, review, make extracts from or copy any and all corporate and financial
books and records of the Borrower at all reasonable times during ordinary
business hours, to discuss the affairs of the Borrower, including the purchase,
servicing, collection or liquidation of assets, with any of its members,
employees or agents and to conduct a review of the Borrower’s respective books
and records with respect to the purchase, servicing, collection and disposition
of Loan Collateral.

Section 6.3 Compliance with Laws. The Borrower will (a) comply in all material
respects with the requirements of applicable laws and regulations, the
non-compliance with which could reasonably result in a Material Adverse Effect,
(b) comply in all material respects with all applicable debt collection laws,
regulations, ordinances and requirements and will obtain any and all licenses,
permits and similar approvals required for the collection or servicing of any
Account constituting a part of an Asset Series and (c) use and keep its assets,
and will require that others use and keep its assets, only for lawful purposes,
without material violation of any federal, state or local law, statute or
ordinance.

Section 6.4 Payment of Taxes and Other Claims. The Borrower will pay or
discharge, when due, (a) all taxes, assessments and governmental charges levied
or imposed upon it or upon its income or profits, upon any properties belonging
to it prior to the date on which penalties attach thereto, (b) all federal,
state and local taxes required to be withheld by it, and (c) all lawful claims
for labor, materials and supplies which, if unpaid, might by law become a lien
or charge upon any properties of the Borrower; provided, that the Borrower shall
not be required to pay any such tax, assessment, charge or claim with respect to
taxes, assessments and other governmental charges, for which a Permitted Contest
is being conducted by the Borrower.

Section 6.5 Maintenance of Properties. The Borrower will keep and maintain all
of its properties necessary or useful in its business in good condition, repair
and working order (normal wear and tear excepted), except that the Borrower
shall not be required to do so to the extent that failure to do so would not
result in a Material Adverse Effect; provided, however, that nothing in this
Section 6.5 shall prevent the Borrower from discontinuing the operation and
maintenance of any of its properties if such discontinuance is, in the
reasonable judgment of the Borrower, desirable in the conduct of the Borrower’s
business and not disadvantageous in any material respect to the Lender.

Section 6.6 Preservation of Legal Existence. The Borrower will preserve and
maintain its legal existence and all of its rights, privileges and franchises
necessary or desirable in the normal conduct of its business and shall conduct
its business in an orderly, efficient and regular manner, except the Borrower
shall not be required to do so to the extent that failure to do so would not
result in a Material Adverse Effect.

 

27



--------------------------------------------------------------------------------

Section 6.7 Special Purpose Entity. The Borrower will (a) own no material
assets, and not engage in any material business, other than the assets and
transactions specifically contemplated by the Loan Documents, (b) not incur any
indebtedness for borrowed money or material obligation, secured or unsecured,
direct or indirect, absolute or contingent, other than as contemplated hereby
(including the Loan Documents and/or the Operating Agreement) or as approved by
a Super-Majority in Interest of the members of the Borrower), (c) not make any
loans or advances to any third party (other than Assets), and shall not acquire
obligations or securities of any Affiliated Party, (d) pay its debts and
liabilities (including, as applicable, shared personnel and overhead expenses)
only from its own assets, (e) do all things necessary under applicable law and
its organizational documents to observe organizational formalities and to
preserve its existence, and will not amend, modify or otherwise change its
Organizational Documents, or suffer the same to be amended, modified or
otherwise changed (except to the extent that the same would not result in a
Change of Control and would not otherwise violate the terms of this Agreement),
without the prior written consent of the Lender, (f) maintain all of its books,
records, financial statements and bank accounts separate from those of any
Affiliated Parties, (g) be, and at all times will hold itself out to the public
as, a legal entity separate and distinct from any other entity (including any
Affiliated Party), correct any known misunderstanding regarding its status as a
separate entity, conduct business in its own name, not identify itself or any
Affiliated Party as a division or part of the other and maintain and utilize
separate stationary, invoices and checks, (h) maintain adequate capital for the
normal obligations reasonably foreseeable in a business of its size and
character and in light of its contemplated business operations, (i) not engage
in or suffer any dissolution, winding-up, liquidation, consolidation or merger
in whole or in part, (j) not commingle its funds or other assets with those of
any Affiliated Party or any other Person, (k) maintain its assets in such a
manner that it will not be costly or difficult to segregate, ascertain or
identify its individual assets from those of any Affiliated Party or any other
Person, (l) not and will not hold itself out to be responsible for the debts or
obligations of any other Person and (m) be formed and organized solely for the
purpose of holding, directly or indirectly, the Assets and not hold or own any
assets other than the Assets, Asset Series Proceeds and assets related thereto
(it being understood that the only Asset Pools which Borrower will purchase are
those which Lender shall have agreed to have purchased in connection with an
accepted Borrowing Request pursuant to Section 2.1). Notwithstanding any
provision of this Section 6.7 to the contrary, the Borrower shall be permitted
to consummate sales of Loan Collateral under Section 3.4 in accordance with the
terms and conditions specified in Section 3.4.

Section 6.8 Arms-Length Transactions. The Borrower will conduct all collection
activities and all sales, transfers and dispositions relating to the Assets on
an arms-length basis and so as to cause all collections and all consideration
received upon the sale, transfer or disposition of an Asset to (i) become and
constitute Asset Series Proceeds, and (ii) be distributed as Asset Series
Proceeds in accordance with this Agreement.

Section 6.9 Purchase Agreements. The Borrower will comply with each of its
obligations under each of its Purchase Agreements, except where failure to so
comply would not have a Material Adverse Effect.

 

28



--------------------------------------------------------------------------------

Section 6.10 Right of Lender to Place a Sampling of Assets with Independent
Servicer. At any time and from time to time, the Lender may, upon written notice
to the Borrower, if the Lender reasonably believes that the Borrower or the
Servicer has engaged in fraud or mismanagement of the Assets, select certain
Assets for placement for servicing with an independent third-party servicer, in
accordance with the terms and conditions set forth and described in Section 2.11
of the Servicing Agreement.

ARTICLE VII

NEGATIVE COVENANTS

So long as any Note or Asset Series shall remain unpaid or outstanding, the
Borrower will comply with the following requirements, unless the Lender shall
otherwise consent in writing:

Section 7.1 Liens. The Borrower will not create, incur or suffer to exist any
pledge, lien, security interest, assignment or transfer upon or of any Loan
Collateral, now owned or hereafter acquired, or assign or otherwise convey any
right to receive collections or other income with respect thereto, except for
the liens and security interests created in favor of the Lender under the
Security Agreement and Permitted Liens.

Section 7.2 Sale or Transfer of Assets; Suspension of Business Operations.
Except as otherwise permitted in accordance with Section 3.4, the Borrower will
not sell, lease, assign, transfer or otherwise dispose of all or a substantial
part of its assets (whether in one transaction or in a series of transactions)
to any other Person, and will not liquidate, dissolve or suspend its business
operations.

Section 7.3 Consolidation and Merger; Asset Acquisitions. Except as permitted by
Section 9.12, the Borrower will not consolidate with or merge into any Person,
or permit any other Person to merge into it, or acquire (in a transaction
analogous in purpose or effect to a consolidation or merger) all or
substantially all the assets of any other Person (except pursuant to a Purchase
Agreement and Accepted Borrowing Request approved by the Lender in accordance
with Section 2.1). Notwithstanding any provision of this Section 7.3 to the
contrary, the Borrower shall be permitted to consummate sales of Loan Collateral
under Section 3.4 in accordance with the terms and conditions specified in such
Sections.

Section 7.4 Accounting. The Borrower will not adopt any material change in
accounting principles other than as required by GAAP. The Borrower will not
adopt, permit or consent to any change in its fiscal year.

Section 7.5 Modification or Termination of Agreements. The Borrower will not
terminate, amend or modify any of the Loan Documents without the prior written
consent of the Lender.

Section 7.6 No Commissions or Rebates on Dispositions or Collections. Except as
otherwise permitted in writing by the Lender, the Borrower will not accept or
receive or agree to accept or receive, nor allow any Affiliated Party to accept
or receive or agree to accept or receive, any rebate, refund, commission, fee,
kickback or rakeoff, whether cash or otherwise and whether paid by

 

29



--------------------------------------------------------------------------------

or originating with the Obligor or any other party (including but not limited to
brokers and agents), as a result of or in any way in connection with collection
activities related to any asset or in connection with the sale, disposition,
transfer or servicing of any Asset, other than payment of the Servicing Fee to
the Servicer.

ARTICLE VIII

EVENTS OF DEFAULT; RIGHTS AND REMEDIES

Section 8.1 Loan Series Events of Default. “Loan Series Event of Default”,
wherever used herein, means any one of the following events:

(a) default in the payment of any interest on or principal of any Note when it
becomes due and payable as provided in Sections 2.5 and 2.8 and such default
continues for more than three (3) Business Days following receipt of notice of
such default from the Lender; provided, however, if all Asset Series Proceeds
related to such Note have been distributed in accordance with the terms of this
Agreement then no Loan Series Event of Default shall be deemed to have occurred
pursuant to this Section 8.1(a) (and no default or breach shall be deemed to
have occurred in respect thereof under the Loan Documents); or

(b) default in the payment of any fees, costs or expenses required to be paid by
the Borrower under this Agreement as provided in Section 2.8 or any other Loan
Document and such default continues for more than three (3) Business Days
following receipt of notice of such default from the Lender; or

(c) default in the performance, or breach, of any covenant or agreement of the
Borrower contained in Sections 6.1(c), (d) or (f), 6.2, 6.9 or 7.1 in this
Agreement and the continuance of such default for more than ten (10) days
following receipt of notice of such default from the Lender; or

(d) a material default in the performance, or material breach, of any material
covenant or agreement of the Borrower (other than a covenant or agreement a
default in whose performance or whose breach is elsewhere in this Section 8.1 or
in Section 8.2 specifically dealt with) in respect of a particular Loan Series
and the continuance of such default for more than ten (10) days following
receipt of notice of such default from the Lender; or

(e) any representation or warranty made in Good Faith by the Borrower in this
Agreement or by the Borrower (or any of its officers) in any Borrowing Request,
or in any other certificate, instrument or statement contemplated by or made or
delivered pursuant to or in connection with this Agreement shall prove to have
been incorrect in any material respect when made and the harm caused thereby
shall not be remedied by the Borrower within ten (10) days following receipt of
notice of such default from the Lender; or

(f) a default or breach constituting a “Loan Series Default” or a “Loan Series
Termination Event” shall occur under any other Loan Document (as such terms are
defined in the applicable Loan Document) and the expiration of the applicable
period

 

30



--------------------------------------------------------------------------------

of grace, if any, specified in such agreement; provided that, in no event shall
the failure of an Asset Series to comply with the 75% Test constitute a default
or breach constituting a “Loan Series Default” or a “Loan Series Termination
Event” pursuant to this Section 8.1(f);

(g) a failure of Borrower to remit to Lender the proceeds of any Special Capital
Contribution within five Business Days of the obligation of West Receivable to
make such Special Capital Contribution to Borrower arising pursuant to the
Operating Agreement; or

(h) any Asset of the Borrower, other than in connection with a Facility Event of
Default, is subject to an order or writ granting a motion or action to replevy,
sequester, garnish, attach or levy against such Asset and the Lender, in its
sole opinion, determines that such order or writ will have a material adverse
effect on the value of the Asset Series of which such Asset is a part.

Section 8.2 Facility Events of Default. “Facility Event of Default”, whenever
used herein, means, any one of the following events.

(a) the Borrower shall make an assignment for the benefit of creditors; or the
Borrower shall apply for or consent to the appointment of any receiver, trustee,
or similar officer for it or for all or any substantial part of its property; or
such receiver, trustee or similar officer shall be appointed without the
application or consent of the Borrower; or the Borrower shall institute (by
petition, application, answer, consent or otherwise) any insolvency,
reorganization, arrangement, readjustment of debt, dissolution, liquidation or
similar proceeding relating to it under the laws of any jurisdiction; or any
such proceeding shall be instituted (by petition, application or otherwise)
against the Borrower; or any judgment, writ, warrant of attachment or execution
or similar process shall be issued or levied against a substantial part of the
property of the Borrower; or

(b) a petition naming the Borrower as debtor is filed under the United States
Bankruptcy Code, and, if such a petition is involuntarily filed against the
Borrower by a Person or Persons other than the Borrower, such petition is not
dismissed within sixty (60) days of such filing; or

(c) default in the performance, or breach, of any covenant or agreement of the
Borrower contained in Sections 6.3, 6.6 (as to maintenance of legal existence),
6.7(a), (b) and (m) 6.8, 7.3 or 7.6 of this Agreement or a material default in
the performance, or material breach, of any material covenant or agreement of
the Borrower contained in this Agreement in respect of multiple Loan Series
(other than a covenant or agreement a default in whose performance or whose
breach is elsewhere in this Section or in Section 8.1 specifically dealt with)
and the continuance of such default for more than ten (10) days following
receipt of notice of such default from the Lender; or

(d) any representation or warranty made by the Borrower in this Agreement or by
the Borrower (or any of its officers) in any Borrowing Request, or in any other
certificate, instrument, or statement contemplated by or made or delivered
pursuant to or

 

31



--------------------------------------------------------------------------------

in connection with this Agreement, shall prove, as a result of Bad Faith on the
part of the Borrower or any Affiliated Party, to have been incorrect in any
material respect when made and the harm caused thereby shall not be remedied by
the Borrower within ten (10) days following receipt of notice of such default
from the Lender; or

(e) the rendering against the Borrower of a final judgment, decree or order for
the payment of money in excess of $150,000 (unless the payment of such judgment
in excess of $150,000 is fully insured) and the continuance of such judgment,
decree or order unsatisfied and in effect for any period of forty-five (45)
consecutive days without a stay of execution; or

(f) a default or breach constituting a “Facility Default” or a “Facility
Termination Event” shall occur under any other Loan Document (as such terms are
defined in the applicable Loan Document) and the expiration of the applicable
period of grace, if any, specified in such agreement; or

(g) the Borrower shall (i) liquidate, (ii) dissolve, (iii) terminate or suspend
its business operations or otherwise fail to operate its business in the
ordinary course for a period of more than fourteen (14) days, or (iv) shall sell
all or substantially all of its assets, without the prior written consent of the
Lender; or

(h) the Borrower shall fail to pay, withhold, collect or remit any tax or tax
deficiency when assessed or due (other than any tax or tax deficiency for which
nonpayment thereof will not result in a Material Adverse Effect or for which the
Borrower is conducting a Permitted Contest); or

(i) a Change of Control shall occur; or

(j) either of the following shall occur: (i) entry of a court order which
enjoins, restrains or in any way prevents the Borrower from conducting all or
any material part of its business affairs in the ordinary course of business and
such order or writ is not stayed or dismissed within sixty (60) days, or
(ii) withdrawal or suspension of any license required for the conduct of any
material part of the business of the Borrower.

Section 8.3 Rights and Remedies Upon the Occurrence of a Loan Series Event of
Default. Upon the occurrence of a Loan Series Event of Default with respect to a
Loan Series and/or the related Asset Series, or at any time thereafter until
such Loan Series Event of Default is cured or waived to the written satisfaction
of the Lender, the Lender may exercise any or all of the following rights and
remedies with respect to such Loan Series and/or the related Asset Series:

(a) by notice to the Borrower, declare the entire unpaid principal amount of the
Note evidencing the Loans in the applicable Loan Series, all interest accrued
and unpaid thereon, and all other amounts payable under this Agreement, with
respect to the Loans in such Loan Series, to be forthwith due and payable
whereupon such Note, all such accrued interest, and all such amounts (to the
extent funds are available therefor) shall become and be forthwith due and
payable, without presentment, demand, protest or further notice of any kind, all
of which are hereby expressly waived by the Borrower;

 

32



--------------------------------------------------------------------------------

(b) transfer servicing of all Assets in the related Asset Series to a
replacement servicer chosen by the Lender in accordance with the Servicing
Agreement;

(c) revoke unilaterally the permission given to the Servicer to withhold its
Servicing Fees and Advanced Court Costs from Asset Series Proceeds to be
deposited into the Collateral Account pursuant to Section 2.7, and direct the
Servicer to take all steps necessary to liquidate the Assets constituting a part
of the related Asset Series in an expeditious manner pursuant to such procedures
and for such sale prices as the Lender shall specify, and apply all Asset Series
Proceeds resulting therefrom in accordance with Section 2.8; and

(d) exercise and enforce any and all rights and remedies available to the Lender
under any Loan Document (or otherwise by law or agreement) against any or all
Assets constituting a part of the related Asset Series for the Loan Series so in
default and apply all proceeds resulting therefrom in accordance with
Section 2.8; provided that no Servicing Fee shall be payable with respect to any
Asset Series Proceeds received thereby if the Lender effects collection thereof
without the assistance of the Servicer; provided, however, that until the
occurrence of a Facility Event of Default, the Lender shall not exercise any
rights or remedies against any Loan Collateral not constituting a part of the
Asset Series related to the Loan Series so in default.

Section 8.4 Rights and Remedies Upon the Occurrence of a Facility Event of
Default. Upon the occurrence of a Facility Event of Default, or at any time
thereafter until the Facility Event of Default is cured or waived to the written
satisfaction of the Lender, the Lender may exercise any or all of the following
rights and remedies with respect to any or all outstanding Loans, any or all
Loan Series and any or all Asset Series related thereto:

(a) by notice to the Borrower, declare the entire unpaid principal amount of all
Notes, or any of them, all interest accrued and unpaid thereon, and all other
amounts payable under this Agreement, to be forthwith due and payable whereupon
such Note or Notes, as the case may be, all such accrued interest and all such
amounts (to the extent funds are available therefor) shall become and be
forthwith due and payable, without presentment, demand, protest or further
notice of any kind, all of which are hereby expressly waived by the Borrower;

(b) terminate the existing Servicing Agreement and enter into a new Servicing
Agreement with a replacement Servicer to service and collect all Loan
Collateral, with such replacement Servicer taking direction solely and
exclusively from the Lender;

(c) revoke unilaterally the permission given to the Servicer to withhold its
Servicing Fees and Advanced Court Costs from Asset Series Proceeds to be
deposited into the Collateral Account pursuant to Section 2.7, and direct the
Servicer to take all steps necessary to liquidate the Assets constituting a part
of the related Asset Series in an expeditious manner pursuant to such procedures
and for such sale prices as the Lender shall specify, and apply all Asset Series
Proceeds resulting therefrom in accordance with Section 8.6; and

 

33



--------------------------------------------------------------------------------

(d) exercise and enforce any and all rights and remedies available to the Lender
under any Loan Document (or otherwise by law or agreement) against any or all
Loan Collateral securing payment of any or all outstanding Loans;

provided, however, that no Servicing Fee shall be payable with respect to any
Asset Proceeds received as a result of any actions specified above if the Lender
effects collection thereof without the assistance of the Servicer.

Section 8.5 Application of Asset Proceeds upon the Occurrence of a Loan Series
Event of Default. Upon the occurrence of a Loan Series Event of Default, all
Asset Proceeds available for distribution from the Asset Series related to the
Loan Series with respect to which such Loan Series Event of Default has been
declared shall be distributed in accordance with Section 2.8. Notwithstanding
any other provision of any Loan Document, it is agreed that until the occurrence
of a Facility Event of Default, the Obligations are non-recourse as to assets of
Borrower other than Asset Series related to the applicable Loan Series and as to
any Loan Series, the Lender shall have no rights or remedies against any Loan
Collateral (or other assets of the Borrower) not constituting a part of the
Asset Series related to the applicable Loan Series.

Section 8.6 Application of Asset Proceeds in the Event of Acceleration by the
Lender or upon the Occurrence of a Facility Event of Default under
Section 8.2(b). Notwithstanding anything in Section 2.8 or elsewhere in this
Agreement to the contrary, in the event that the Lender declares the entire
unpaid principal amount of all Notes, all accrued and unpaid interest thereon,
and all other amounts payable to the Lender under this Agreement, to be due and
payable pursuant to Section 8.4(a) or upon the occurrence of a Facility Event of
Default under Section 8.2(b), from and after such declaration or such Facility
Event of Default, all Asset Proceeds available for distribution from all Asset
Series shall be distributed in accordance with the following:

(a) first, to the Lender, an amount equal to all unpaid Loan Costs paid or
incurred by the Lender with respect to all Loans;

(b) second, to the Servicer, for any given Account, an amount equal to the
Advanced Court Costs with respect to such Account;

(c) third, to the Servicer an amount equal to the Servicing Fee, if any, payable
to the Servicer with respect to the Asset Proceeds (adjusted as provided
pursuant to Section 2.9(b));

(d) fourth, to the Lender, an amount equal to the entire unpaid principal amount
of all Notes, all accrued and unpaid interest thereon and all other amounts
payable by the Borrower to the Lender under this Agreement or otherwise to be
applied by the Lender in such order of application as the Lender shall determine
in its sole discretion;

(e) fifth, to the Servicer, the Subordinated Servicing Fee Amount, if any; and

 

34



--------------------------------------------------------------------------------

(f) sixth, the remainder of the Asset Proceeds, from all Asset Series to the
Borrower.

Section 8.7 Borrower Cure. The Borrower may, or may cause an Affiliated Party
to, provide Permitted Cure Funds to cure any Default or Event of Default
hereunder.

ARTICLE IX

MISCELLANEOUS

Section 9.1 No Waiver; Cumulative Remedies. No failure or delay on the part of
the Lender in exercising any right, power or remedy under the Loan Documents
shall operate as a waiver thereof; nor shall any single or partial exercise of
any such right, power or remedy preclude any other or further exercise thereof
or the exercise of any other right, power or remedy under the Loan Documents.
The remedies provided in the Loan Documents are cumulative and not exclusive of
any remedies provided by law.

Section 9.2 Amendments, Requested Waivers, Etc. No amendment, modification,
termination or waiver of any provision of any Loan Document or consent to any
departure by the Borrower therefrom shall be effective unless the same shall be
in writing and signed by the Lender. Any waiver or consent given hereunder shall
be effective only in the specific instance and for the specific purpose for
which given. No notice to or demand on the Borrower in any case shall entitle
the Borrower to any other or further notice or demand in similar or other
circumstances.

Section 9.3 Severability Clause. Any part, provision representation or warranty
of this Agreement which is prohibited or which is held to be void or
unenforceable shall be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof. Any part,
provision, representation or warranty of this Agreement which is prohibited or
unenforceable or is held to be void or unenforceable in any jurisdiction shall,
as to such jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof, and any
such prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction. To the extent
permitted by applicable law, the parties hereto waive any provision of law which
prohibits or renders void or unenforceable any provision hereof. If the
invalidity of any part, provision, representation or warranty of this Agreement
shall deprive any party of the economic benefit intended to be conferred by this
Agreement, the parties shall negotiate in good faith to develop a structure the
economic effect of which is as nearly as possible the same as the economic
effect of this Agreement without regard to such invalidity.

Section 9.4 Notices. Any notices, consents, directions, demands or other
communications given under this Agreement (unless otherwise specified herein)
shall be in writing and shall be deemed to have been duly given when delivered
in person or by overnight delivery at, or telecopied to the respective addresses
or telecopy numbers, as the case may be, set forth below (or to such other
address or telecopy numbers as either party shall give notice to the other party
pursuant to this Section 9.4):

If to the Borrower:

West Receivables Purchasing, LLC

P.O. Box 50401

Henderson, Nevada 89016

Attention: President

 

35



--------------------------------------------------------------------------------

with copies to:

West Asset Management, Inc.

5300 Oakbrook Parkway, Suite 300

Norcross, Georgia 30093

Attention: President

Telephone: (678) 924-1955

Telecopy: (678) 742-6753

West Receivable Services, Inc.

P.O. Box 50401

Henderson, Nevada 89016

Attention: President

West Corporation

11808 Miracle Hills Drive

Omaha, NE 68154

Attention: General Counsel

Telephone: (402) 963-1200

Telecopy: (402) 963-1211

If to the Lender:

TOGM, LLC

1603 Orrington Avenue, Suite 810

Chicago, Illinois 60201

Attention: Randy Rochman

Telephone: (847) 328-0711

Telecopy: (847) 328-0705

with copy to:

Koley Jessen P.C., L.L.O.

One Pacific Place

1125 South 103rd Street, Suite 800

Omaha, Nebraska 68124

Attention: Mr. Matthew D. Maser

Telephone: (402) 390-9500

Telecopy: (402) 390-9005

 

36



--------------------------------------------------------------------------------

Section 9.5 Reimbursement of the Lender’s Costs and Expenses.

(a) Out-of-Pocket Costs and Expenses Incurred in Connection with the
Preparation, Execution and Delivery of the Loan Documents. The Borrower and the
Lender agree that all out-of-pocket costs and expenses incurred by the Lender
and the Borrower in connection with the preparation, execution and delivery of
the Loan Documents (including without limitation reasonable legal fees and
expenses of counsel), UCC searches, recording fees, and other similar expenses
paid or incurred by the Lender in connection with obtaining and perfecting its
security interest or lien on or priority in any Loan Collateral shall be paid by
the Borrower.

(b) Out-of-Pocket Costs and Expenses Incurred by the Lender in Connection with
Administering, Amending, Documenting, Recording, Filing, Insuring or Enforcing
the Loan Documents or the Loan Collateral after Funding. All out-of-pocket costs
and expenses incurred by the Lender in connection with administering, amending,
documenting, recording, filing, insuring or enforcing any Loan Document or any
Loan Collateral, or perfecting or maintaining the priority of any lien on or
security interest in any Loan Collateral, incurred after funding of the related
Loan shall constitute Loan Costs with respect to the related Asset Series for
which they were incurred (or pro rata among all Asset Series if not attributable
to one such Asset Series) and shall be payable as such in accordance with
Section 2.8 or Section 8.6, as applicable. In furtherance of the foregoing, and
not in limitation thereof, the Lender and the Borrower agree that all
out-of-pocket costs and expenses incurred by the Lender in connection with the
enforcement by the Lender of any of the rights or remedies available to the
Lender under this Agreement or under any of the other Loan Documents or under
applicable law, whether or not suit is filed with respect thereto, shall
constitute Loan Costs which shall be payable as such in accordance with
Section 2.8 or Section 8.6, as applicable.

Section 9.6 Indemnity. In addition to the payment of out-of-pocket costs and
expenses pursuant to Section 9.5, the Borrower agrees to indemnify, defend and
hold harmless the Lender and each of its respective participants, parent
corporations, subsidiary corporations, affiliated corporations, successor
corporations, and all present and future officers, directors, employees and
agents (the “Indemnitees”), from and against (i) to the extent not included as
Purchase Expenses, any and all transfer taxes, documentary taxes, assessments or
charges made by any governmental authority by reason of the execution and
delivery of this Agreement and the other Loan Documents or the making of any
Loans, and (ii) any and all liabilities, losses, damages, penalties, judgments,
suits, claims, costs and expenses of any kind or nature whatsoever (including,
without limitations, the reasonable fees and disbursements of counsel actually
incurred) in connection with any investigative, administrative or judicial
proceedings, whether or not such Indemnitee shall be designated a party thereto,
which may be imposed on, incurred by or asserted against such Indemnitee, in any
manner relating to or arising out of or in connection with, the making of any
Loans or entering into this Agreement or any other Loan Documents or the use or
intended use of the proceeds of the Loans or the collection of Assets,
excepting, however, from the foregoing any such liabilities, losses, damages,
penalties, judgments, suits, claims, costs and expenses resulting from
collection actions undertaken by the Lender, or by a replacement servicer
appointed by the Lender, or the willful misconduct or gross negligence of an
Indemnitee. If any investigative, judicial or administrative proceeding arising
from any of the foregoing is brought against any

 

37



--------------------------------------------------------------------------------

Indemnitee, upon request of such Indemnitee, the Borrower, or counsel designated
by the Borrower and satisfactory to the Indemnitee, will resist and defend such
action, suit or proceeding to the extent and in the manner directed by the
Indemnitee, at the Borrower’s sole cost and expense. Each Indemnitee will use
its best efforts to cooperate in the defense of any such action, suit or
proceeding. If the foregoing undertaking to indemnify, defend and hold harmless
may be held to be unenforceable because it violates any law or public policy,
the Borrower shall nevertheless make the maximum contribution to the payment and
satisfaction of each of the indemnified liabilities contemplated hereby which is
permissible under applicable law. The obligations of the Borrower under this
Section 9.6 shall survive termination of this Agreement.

Section 9.7 Execution in Counterparts. This Agreement and other Loan Documents
may be executed in any number of counterparts, each of which when so executed
and delivered shall be deemed to be an original and all of which counterparts,
taken together, shall constitute but one and the same instrument.

Section 9.8 Governing Law; Jurisdiction; Waiver of Jury Trial.

(a) Governing Law. Except as otherwise provided in the Security Agreement, the
Loan Documents shall be governed by, and construed in accordance with, the laws
of the State of Nebraska.

(b) Jurisdiction. The Borrower hereby irrevocably submits to the non-exclusive
jurisdiction of any federal court sitting in Douglas County, Nebraska, in any
action or proceeding arising out of or relating to this Agreement or any of the
other Loan Documents, and the Borrower hereby irrevocably agrees that all claims
in respect of such action or proceeding may be heard and determined in such
federal court. The Borrower hereby irrevocably waives, to the fullest extent it
may effectively do so, the defense of an inconvenient forum to the maintenance
of such action or proceeding. The Borrower irrevocably consents to the service
of copies of the summons and complaint and any other process which may be served
in any such action or proceeding by the mailing of copies of such process, by
certified mail, return receipt requested, to the Borrower at its addresses
specified in Section 9.4 above. The Borrower agrees that a final judgment in any
such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.
Nothing in this Section 9.8(b) shall affect the right of either party to serve
legal process in any other manner permitted by law or affect the right of either
party to bring any action or proceeding against the other party or its property
in the courts of other jurisdictions.

(c) WAIVER OF JURY TRIAL. THE BORROWER AND THE LENDER HEREBY IRREVOCABLY WAIVE
ALL RIGHT TO TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT
OF OR RELATING TO ANY LOAN DOCUMENT OR ANY INSTRUMENT OR DOCUMENT DELIVERED
THEREUNDER.

Section 9.9 Integration. This Agreement comprises the final and complete
integration of all prior expressions by the parties hereto with respect to the
subject matter hereof and shall constitute the entire agreement among the
parties hereto with respect to such subject matter, superseding all prior oral
or written understandings.

 

38



--------------------------------------------------------------------------------

Section 9.10 Agreement Effectiveness. This Agreement shall become effective upon
delivery of fully executed counterparts hereof to each of the parties hereto.

Section 9.11 Headings Descriptive. The headings of the sections and subsections
of this Agreement are inserted for convenience only and shall not in any way
affect the meaning or construction of any provision of this Agreement.

Section 9.12 Assignment. This Agreement shall be binding upon the Borrower and
the Lender and their respective successors and assigns, except that neither the
Borrower nor the Lender may transfer or assign any or all of its rights or
obligations hereunder without the prior written consent of the other party.
Subject to compliance with Section 2.6 thereof, the Lender hereby expressly
reserves unto itself the right to sell, transfer, assign and convey any Note or
any portion thereof and any or all of its rights or obligations under this
Agreement or with respect to any Loan or Note, including without limitation the
right to sell undivided participating interests in any Loan or Note, to its
Lender Affiliates, or any purchaser of its ownership interest in the Borrower
pursuant to a purchase and sale agreement permitted pursuant to the Operating
Agreement, without any prior notice to or consent of the Borrower. In addition,
the Lender hereby expressly reserves unto itself the right to sell undivided
participating interests in any or all of the Loans and related Notes, without
prior notice to or consent of the Borrower; provided, that, such sales of
participating interests shall not restrict or provide for a transfer or change
of decision-making control with respect to the administration and enforcement of
this Agreement except in the event of a default by a Lender under the
participation interest sale agreement. The Lender may provide to any potential
assignees or transferees copies of all Loan Documents and other information
regarding any Asset Pool or the Borrower that the Lender may then have in its
possession, provided that any such potential assignee or transferee shall agree
to keep such information confidential.

Section 9.13 Advice from Independent Counsel. The parties hereto understand that
this Agreement is a legally binding agreement that may affect such party’s
rights. Each party hereto represents to the other that it has received legal
advice from counsel of its choice regarding the meaning and legal significance
of this Agreement and that it is satisfied with its legal counsel and the advice
received from it.

Section 9.14 Judicial Interpretation. Should any provision of this Agreement
require judicial interpretation, it is agreed that a court interpreting or
construing the same shall not apply a presumption that the terms hereof shall be
more strictly construed against any person by reason of the rule of construction
that a document is to be construed more strictly against the person who itself
or through its agent prepared the same, it being agreed that all parties hereto
have participated in the preparation of this Agreement.

Section 9.15 Use of Lender’s Name. The Borrower hereby agrees that neither the
Borrower nor the Servicer shall refer to or use the name “TOGM”, or any such
name in any manner in any collection or enforcement activities with respect to
any Asset or in any advertising, printed material, electronic medium or other
medium, without first obtaining the Lender’s prior written consent. The Lender
shall have no obligation to give any such written consent and may withhold the
same in its sole and absolute discretion.

 

39



--------------------------------------------------------------------------------

Section 9.16 Confidentiality of Information. The Lender hereby acknowledges that
it will use all confidential information of Borrower provided in connection with
the Loan Documents, including confidential information regarding one or more
Asset Pools in connection with a Borrowing Request or (the “Confidential
Information”) solely for the purposes of evaluating, administering and enforcing
the transactions contemplated by this Agreement and making any necessary
business judgments with respect thereto and, in particular, determining whether
or not to make a Loan with respect to an Asset Pool. In addition, the Lender
will not disclose any Confidential Information without the prior written consent
of the Borrower, other than to the directors, employees, auditors, counsel or
affiliates of the Lender, each of whom shall be informed of the confidential
nature of the Confidential Information; provided, however, that the Lender or
Borrower may disclose any such Confidential Information (i) to any party
contemplated in the Loan Documents for purposes contemplated thereunder
(including to any permitted assignee of a Loan), (ii) as may be required by any
municipal, state, federal or other regulatory body having or claiming to have
jurisdiction over such party, (iii) in order to comply with any law, order,
regulation, regulatory request or ruling applicable to such party or (iv) in the
event any such party is legally compelled (by interrogatories, requests for
information or copies, subpoena, civil investigative demand or similar process)
to disclose any such Confidential Information; provided, further, that, the
Lender will endeavor to give notice to the Borrower of any required disclosure
under (ii), (iii) and (iv) above prior to such disclosure. This Section 9.16
shall be inoperative as to those portions of the Confidential Information which
are or become generally available to the public or to the Lender on a
non-confidential basis from a source other than the Borrower or were known to
the Lender on a non-confidential basis prior to its disclosure by the Borrower.

Section 9.17 Effective Date. The Original Credit Agreement was effective as of
May 21, 2008, and the Credit Agreement, as amended, is effective as of
December 30, 2008.

 

40



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.

 

WEST RECEIVABLES PURCHASING, LLC   By:  

/s/ Paul M. Mendlik

  Name:   Paul M. Mendlik   Title:   Manager

 

TOGM, LLC By:   West Family Investments, LLC Its:   Manager   By:  

/s/ Randy Rochman

  Name:   Randy Rochman   Title:   CEO of TOGM, LLC

(Signature Page to Credit Agreement)



--------------------------------------------------------------------------------

Schedule 1.1

Asset Pool Criteria

Portfolios should meet the following criteria:

 

  1. Only consumer card type products, including, but not limited to, credit
card and retail cards;

 

  2. Underlying receivables are primarily in statute (not to exceed 10% of the
accounts in any one file out of statute); and

 

  3. When stressed to 90% of collection curve, debt should still be repaid in 24
months or less.



--------------------------------------------------------------------------------

EXHIBIT A

BORROWING REQUEST

AND ACCEPTANCE

                        ,         

 

 

  

 

  

 

  

 

   Attn:  

 

  

 

Re:    Request for Loan under our Credit Agreement with you dated
                    , 2008 (the “Credit Agreement”)

Ladies and Gentlemen:

Unless otherwise expressly indicated, all capitalized terms used herein but not
otherwise herein defined shall have the respective meanings ascribed to them in
the Credit Agreement. On                     , we intend to submit an offer to
purchase a pool or pools of assets (the “Asset Pool”), which Asset Pool includes
charged off credit card receivables and other delinquent or deficiency consumer
obligations (the “Assets”) from                          (the “Asset Pool
Seller”) for a purchase price not to exceed $             (the “Purchase
Price”), such purchase to be effected pursuant to the terms and conditions of a
purchase agreement which, if available, is in substantially the form attached
hereto as Annex I (the “Purchase Agreement”). We anticipate that the Total Cost
of the Asset Pool (which includes anticipated Purchase Expenses) will be
$            , as set forth and described in Annex II attached hereto. The terms
and conditions of any deferred amounts payable to the Asset Pool Seller are as
set forth and described in Annex II attached hereto.

Pursuant to Section 2.1 of the Credit Agreement, we hereby request that you make
a Loan in an amount not to exceed the lesser of (i)             percent
(            %) of the Total Cost of the Asset Pool or (ii) $            . Our
Asset Pool Contribution with respect to the Asset Pool will be $            ,
which is not less than thirty percent (30%) of the Total Cost of the Asset Pool
(unless otherwise agreed). The [Fixed Rate/Floating Rate] applicable to the Loan
will be equal to [            percent (            %)] [the sum of (a) the Base
Rate and (b)             percent (            %).]

The Loan [will be included in the Loan Series and Asset Series designated
            ] [will commence a new Loan Series and Asset Series to be known as
            ]. After giving effect to the funding of the Loan, the Loan Maturity
Date for all of the Loans in this Loan Series will be             ,
            .

To induce you to make the Loan requested above, we hereby represent and warrant
to you the following:

(a) No Event of Default has occurred and is continuing, or will result from the
making of this Borrowing Request or the transactions contemplated hereby;

 

A-1



--------------------------------------------------------------------------------

(b) The conditions precedent set forth in Section 4.2 of the Credit Agreement
are fully satisfied as of the date of the Borrowing Request; and

(c) The representations, warranties and covenants of the undersigned set forth
in Article V and Section 4.3 of the Credit Agreement are true and correct as of
the date of the Borrowing Request.

Pursuant to Section 2.1 of the Credit Agreement, included with this Borrowing
Request is the following pertinent information and documentation relating to the
Asset Pool:

(a) Attached hereto as Annex III is the related bid package as provided by the
Asset Pool Seller; and

(b) Attached hereto as Annex IV is all relevant additional information regarding
the Assets, including without limitation, the aggregate number of Accounts
included in the Asset Pool, projections of equity distributions to Lender under
the Operating Agreement and projections of Asset Pool Proceeds for all Assets in
the related Asset Pool, the proposed Servicing Fee for collection of such
Accounts, projections of the Borrower’s anticipated recoveries, cash flows and
net returns to be obtained upon collection of all Assets in the Asset Pool and
other information material to our economic assumptions with respect to the
Assets and the Asset Pool.

We will use our reasonable best efforts (consistent with past practice) to
promptly supply such additional pertinent information and documentation as you
may request (consistent with past practice).

Our good faith estimate of actual incremental servicing costs over time with
respect to the Asset Pool which supports a requested Servicing Fee as follow:

The following assumes month 1 is the sweep performed during             .

This also assumes these fee rates will be paid to the Servicer regardless of
what fees the Servicer has negotiated with third parties, including collection
agencies and attorneys. This overrides the policy detailed in the Servicing
Agreement.

 

Period    Servicing Fee  

Months 1 – 6

     %

Months 7 – 12

     %

Months 13 – 18

     %

Months 19 – 24

     %

Months 25 – 30

     %

Months 31 – 36

     %

Thereafter

     %

 

A-2



--------------------------------------------------------------------------------

The supporting rationale for the requested Servicing Fee is as follows:

 

 

 

 

  .

In accordance with Section 2.1 of the Credit Agreement, your failure to respond
to this Borrowing Request within five (5) Business Days (or within such extended
period to which we may mutually agree in the event you request additional
information or documentation) shall be deemed a rejection of this Borrowing
Request by you.

 

Very truly yours, WEST RECEIVABLES PURCHASING, LLC   By:  

 

  Name:  

 

  Title:  

 

 

A-3



--------------------------------------------------------------------------------

Acceptance

The undersigned acknowledges receipt of your Borrowing Request dated
            ,             with reference to an Asset Pool offered for sale by
            , with an estimated Total Cost of $            . We hereby accept
your request that we make available to you a Loan in an amount equal to the
lesser of (a) $            or (b)             percent (            %) of the
Total Cost of the Asset Pool. The actual amounts of the Loan and your Asset Pool
Contribution will be determined upon final review of the related Asset Pool and
a determination of the actual Total Cost of such Asset Pool at an interest rate
equal to [            percent (            %)] [the sum of (a) the Base Rate and
(b)             percent (            %).] Your Asset Pool Equity Contribution
with respect to such Asset Pool shall be             percent (            %) of
the Total Cost of the Asset Pool, which is not less than twenty percent
(30%) thereof (unless otherwise agreed). Our obligation to make the Loan to you
is subject to all of the terms and conditions set forth in the Credit Agreement,
including without limitation, satisfaction of each of the conditions precedent
set forth in Sections 4.1 and 4.2 of the Credit Agreement with respect to such
Asset Pool.

The Loan will be included in the Loan Series designated             and the
Asset Pool will be included in the Asset Series designated             . After
giving effect to the funding of the Loan, the Loan Maturity Date for all of the
Loans in this Loan Series will be             ,             .

The following modifications to your Borrowing Request are required:

 

 

 

  .

Please execute and return to us a copy of this Accepted Borrowing Request,
evidencing your acceptance thereof. If not accepted and returned to us within
            (            ) Business Days, this Accepted Borrowing Request shall
have no further force or effect and the Lender’s commitment hereunder shall be
null and void.

 

TOGM, LLC By:  

West Family Investments, LLC

Its:   Manager   By:  

 

  Name:  

 

  Title:   Date:  

 

 

A-4



--------------------------------------------------------------------------------

ACCEPTED: WEST RECEIVABLES PURCHASING, LLC   By:  

 

  Name:  

 

  Title:  

 

WEST RECEIVABLE SERVICES, INC.   By:  

 

  Name:  

 

  Title:  

 

 

A-5



--------------------------------------------------------------------------------

ANNEX I

[Purchase Agreement]

 

A-6



--------------------------------------------------------------------------------

ANNEX II

[Computation of Estimated Total Cost]

 

A-7



--------------------------------------------------------------------------------

ANNEX III

[Bid Package]

 

A-8



--------------------------------------------------------------------------------

ANNEX IV

[Asset Pool Information]

 

A-9



--------------------------------------------------------------------------------

ANNEX V

[Asset Series Information]

 

A-10



--------------------------------------------------------------------------------

EXHIBIT B

Series Reference

  __________ ____-   _______________

PROMISSORY NOTE

 

[$                    ]    _______________    _________, _____

For value received, the undersigned, WEST RECEIVABLES PURCHASING, LLC, a Nevada
limited liability company (the “Borrower”), hereby promises to pay to the order
of TOGM, LLC, a                                          limited liability
company (the “Lender”), at its main office in Chicago, Illinois, or at any other
place designated at any time by the holder hereof, in lawful money of the United
States of America and in immediately available funds, the principal sum of
[                                         Dollars and             /100
($                    )], together with interest on the principal amount
hereunder remaining unpaid from the date hereof until this Note is fully paid,
at the interest rate in effect from time to time under the Credit Agreement
computed in accordance with the Credit Agreement.

The principal hereof and interest accruing thereon shall be due and payable as
provided in the Credit Agreement, but in any event will be due and payable in
full on the Loan Maturity Date, as defined in and provided for in the Credit
Agreement for this Note. This Note may be prepaid only in accordance with the
Credit Agreement.

The “Credit Agreement,” as referred to herein, shall mean that certain Amended
and Restated Credit Agreement dated as of April 30, 2009, by and among the
undersigned and the Lender, as amended, modified or extended. This Note is
issued in connection with the acquisition by the Borrower of certain assets
referred to in the Lender’s records as                     . This Note is
subject to and is payable in accordance with the Credit Agreement and is one of
the Notes referred to therein.

This Note is secured, among other things, pursuant to the Security Agreement (as
defined in the Credit Agreement) and the other Loan Documents (as defined in the
Credit Agreement), and may now or hereafter be secured by one or more other
security agreements, pledges, assignments, agreements or other instruments.

The Borrower hereby agrees to pay all costs of collection, including attorneys’
fees and legal expenses (to the extent actually incurred by the Lender), in the
event this Note is not paid when due, whether or not legal proceedings are
commenced. Presentment or other demand for payment, notice of dishonor and
protest are expressly waived.

This Note shall not be transferred without compliance with Section 9.12 of the
Credit Agreement and providing written notice of the transfer and the identity
of the transferee to the Borrower, which shall be in the form of a true and
correct copy of the original endorsement of this Note provided to the Borrower
in accordance with the notice provisions of the Credit Agreement. Any transfer
without compliance with the previous sentence shall be null and void.

 

B-1



--------------------------------------------------------------------------------

WEST RECEIVABLES PURCHASING, LLC By:  

 

Name:  

 

Title:  

 

 

B-2



--------------------------------------------------------------------------------

EXHIBIT C

Series Reference

   __________ ____-    _______________

PROMISSORY NOTE

 

$                        _______________    _________, _____

For value received, the undersigned, WEST RECEIVABLES PURCHASING, LLC, a Nevada
limited liability company (the “Borrower”), hereby promises to pay to the order
of TOGM, LLC, a Nebraska limited liability company (the “Lender”), at its main
office in Chicago, Illinois, or at any other place designated at any time by the
holder hereof, in lawful money of the United States of America and in
immediately available funds, the principal sum of
                                         Dollars and             /100
($                    ), together with interest on the principal amount
hereunder remaining unpaid from the date hereof until this Note is fully paid,
at the interest rate in effect from time to time under the Credit Agreement (as
defined below) computed in accordance with the Credit Agreement.

The principal hereof and interest accruing thereon shall be due and payable as
provided in the Credit Agreement, but in any event will be due and payable in
full on the Loan Maturity Date, as defined in and provided for in the Credit
Agreement for this Note. This Note may be prepaid only in accordance with the
Credit Agreement.

The “Credit Agreement,” as referred to herein, shall mean that certain Amended
and Restated Credit Agreement dated as of April 30, 2009, by and among the
undersigned and the Lender, as amended, modified or extended. This Note is
issued in connection with the acquisition by the Borrower of certain assets
referred to in the Lender’s records as                     . This Note is
subject to and is payable in accordance with the Credit Agreement and is one of
the Notes referred to therein.

This Note is secured, among other things, pursuant to the Security Agreement (as
defined in the Credit Agreement) and the other Loan Documents (as defined in the
Credit Agreement), and may now or hereafter be secured by one or more other
security agreements, pledges, assignments, agreements or other instruments.

This Note is issued to consolidate the Borrower’s indebtedness for the Lender’s
advance of $             on the date hereof with the indebtedness evidenced by
the Borrower’s Promissory Notes dated                 ;                 ;
                ; and                 , payable to the order of the Lender in
the original principal amounts of $        , $        , $        , and $        
respectively (collectively, the “Previous notes”). (Series
Reference:                    ). This Note is not issued in payment of the
Previous Notes.

The Borrower hereby agrees to pay all costs of collection, including attorneys’
fees and legal expenses (to the extent actually incurred by the Lender), in the
event this Note is not paid when due, whether or not legal proceedings are
commenced. Presentment or other demand for payment, notice of dishonor and
protest are expressly waived.

 

C-1



--------------------------------------------------------------------------------

This Note shall not be transferred without compliance with Section 9.12 of the
Credit Agreement and providing written notice of the transfer and the identity
of the transferee to the Borrower, which shall be in the form of a true and
correct copy of the original endorsement of this Note provided to the Borrower
in accordance with the notice provisions of the Credit Agreement. Any transfer
without compliance with the previous sentence shall be null and void.

 

WEST RECEIVABLES PURCHASING, LLC By:  

 

Name:  

 

Title:  

 

 

C-2